Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of

May 14, 2014

among

DUNNING CREEK LLC,

as Borrower,

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent and a Lender,

and

The Other Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE     ARTICLE 1      DEFINITIONS AND INTERPRETATION   

Section 1.01

  Defined Terms      1   

Section 1.02

  Use of Defined Terms      1   

Section 1.03

  Interpretation      2   

Section 1.04

  Accounting Matters      2   

Section 1.05

  Conflict Between Credit Documents      3   

Section 1.06

  Legal Representation of the Parties      3      ARTICLE 2      COMMITMENT   

Section 2.01

  Commitment      3   

Section 2.02

  Voluntary Reductions or Termination of the Maximum Commitment      3   

Section 2.03

  Fees      4   

Section 2.04

  Lender Commitment Reduction, Applicable Margin Adjustments and Margin
Requirement Changes      4      ARTICLE 3      LOANS AND LENDER NOTE   

Section 3.01

  Borrowing Procedure for Loans      5   

Section 3.02

  Notes      6   

Section 3.03

  Principal Payments      7   

Section 3.04

  Interest      8   

Section 3.05

  Method and Place of Payment      13   

Section 3.06

  Net Payments; Taxes      13   

Section 3.07

  Sharing of Payments by Lenders      17   

Section 3.08

  Post Default Order of Application of Funds      18      ARTICLE 4     
CONDITIONS TO CREDIT EXTENSIONS   

Section 4.01

  Initial Loan      18   

Section 4.02

  All Loans      25   

 

-i-



--------------------------------------------------------------------------------

  ARTICLE 5      REPRESENTATIONS AND WARRANTIES   

Section 5.01

  Organization, etc.      26   

Section 5.02

  Due Authorization, Non-Contravention, etc.      27   

Section 5.03

  Compliance with Laws      27   

Section 5.04

  Government Approval, Regulation, etc.      27   

Section 5.05

  Validity, etc.      27   

Section 5.06

  Financial Information      28   

Section 5.07

  Litigation, etc.      28   

Section 5.08

  Regulations T, U and X      28   

Section 5.09

  Pension and Welfare Plans      28   

Section 5.10

  Taxes      28   

Section 5.11

  Absence of Default      29   

Section 5.12

  Real Property      29   

Section 5.13

  Environmental Warranties      29   

Section 5.14

  Borrower’s Businesses      29   

Section 5.15

  Collateral      29   

Section 5.16

  Maintenance of Assets      29   

Section 5.17

  Manager      30   

Section 5.18

  Use of Proceeds      30   

Section 5.19

  Compliance with Anti-Terrorism Laws and Regulations      30   

Section 5.20

  Compliance with Anti-Money Laundering Laws and Regulations      31     
ARTICLE 6      COVENANTS   

Section 6.01

  Affirmative Covenants      31   

Section 6.02

  Negative Covenants      43      ARTICLE 7      EVENTS OF DEFAULT   

Section 7.01

  Events of Default      48   

Section 7.02

  Action if Bankruptcy      51   

Section 7.03

  Action if Other Event of Default      51   

Section 7.04

  Additional Rights Upon Event of Default      52   

Section 7.05

  Notice of Default      52      ARTICLE 8      THE ADMINISTRATIVE AGENT   

Section 8.01

  Appointment      52   

Section 8.02

  Nature of Duties      53   

Section 8.03

  Lack of Reliance on the Administrative Agent      53   

Section 8.04

  Certain Rights of the Administrative Agent      54   

Section 8.05

  Reliance      54   

Section 8.06

  Indemnification      55   

Section 8.07

  The Administrative Agent in its Individual Capacity      55   

Section 8.08

  Resignation by the Administrative Agent      55   

 

-ii-



--------------------------------------------------------------------------------

  ARTICLE 9      MISCELLANEOUS   

Section 9.01

  Payment of Expenses, etc.      56   

Section 9.02

  Right of Setoff      57   

Section 9.03

  Notices      57   

Section 9.04

  Benefit of Agreement      59   

Section 9.05

  Participations and Assignments      59   

Section 9.06

  Replacement of Lenders      62   

Section 9.07

  No Waiver; Remedies Cumulative      62   

Section 9.08

  Calculations; Computations      63   

Section 9.09

  Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial      63
  

Section 9.10

  Counterparts      64   

Section 9.11

  Effectiveness      64   

Section 9.12

  Headings Descriptive      64   

Section 9.13

  Amendment or Waiver      64   

Section 9.14

  Survival      66   

Section 9.15

  Domicile of Loans      66   

Section 9.16

  Confidentiality      66   

Section 9.17

  Register      67   

Section 9.18

  Lender Affiliate Securities      67   

Section 9.19

  Marshalling; Recapture      67   

Section 9.20

  No Petition      68   

Section 9.21

  Acknowledgment      68   

Section 9.22

  Severability      68   

 

-iii-



--------------------------------------------------------------------------------

ANNEX I – Definitions

ANNEX II – Collateral Valuation Schedule

ANNEX III – Collateral Transaction Procedures

 

EXHIBIT A

     -         Form of Borrowing Request

EXHIBIT B

     -         Form of Note

EXHIBIT C

     -         Form of Assignment Agreement

EXHIBIT D

     -         Form of Security Agreement

EXHIBIT E

     -         Form of Custodial Agreement

EXHIBIT F

     -         Form of Required Borrower and Manager Opinion

EXHIBIT G

     -         Form of Manager Letter

EXHIBIT H

     -         Form of Equity Owner Letter

EXHIBIT I

     -         Form of FSIC II Advisor Letter

EXHIBIT J

     -         Form of Compliance Certificate (Section 6.01(b)(iii))

EXHIBIT K

     -         Form of Setup Fee Agreement

EXHIBIT L

     -         Form of Commitment Termination Notice

EXHIBIT M

     -         Form of Loan Cessation Notice

EXHIBIT N-1

     -         Form of U.S. Tax Compliance Certificate

EXHIBIT N-2

     -         Form of U.S. Tax Compliance Certificate

EXHIBIT N-3

     -         Form of U.S. Tax Compliance Certificate

EXHIBIT N-4

     -         Form of U.S. Tax Compliance Certificate

SCHEDULE 1

     -         Lending Offices, Administrative Agent Office and Notice Data

SCHEDULE 2

     -         UCC-1 Filing Jurisdictions

SCHEDULE 3

     -         Schedule of Fund Investments

SCHEDULE 4

     -         Approved Banks

SCHEDULE 5

     -         Approved Selling Institutions

SCHEDULE 6  

     -         Approved Industry Categories

SCHEDULE 7

     -         Approved Pricing Services

SCHEDULE 8

     -         Approved Bond Dealers

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of May 14, 2014 (as amended from time to time,
this “Agreement”), is entered into by and among DUNNING CREEK LLC, a Delaware
limited liability company (the “Borrower”), DEUTSCHE BANK AG, NEW YORK BRANCH
(“DBNY”) as Administrative Agent and a Lender and each other Lender party hereto
from time to time (together with DBNY in its capacity as Lender, the “Lenders”
and each a “Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower is a newly-formed limited liability company organized
under the Laws of Delaware to pursue a strategy of investing on a leveraged
basis in and managing a pool of Fund Investments;

WHEREAS, the Borrower will acquire, hold and dispose of Fund Investments;

WHEREAS, the Borrower desires to obtain the Commitment from the Lenders,
pursuant to which Loans shall be made, subject to the terms and conditions set
forth herein, in a maximum aggregate principal amount not to exceed at any time
the lesser of (a) the Maximum Commitment and (b) the Maximum Advance Amount at
such time; and

WHEREAS, the Lenders are willing, on the terms and conditions hereinafter set
forth, to extend the Commitment;

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

Section 1.01 Defined Terms. As used in this Agreement, and unless the context
requires a different meaning, capitalized terms used but not defined herein
shall have the respective meanings set forth in Annex I or Annex II.

Section 1.02 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each Assignment Agreement, notice and
other communication delivered from time to time in connection with this
Agreement or any other Credit Document.



--------------------------------------------------------------------------------

Section 1.03 Interpretation. In this Agreement, unless a clear contrary
intention appears:

(a) the singular number includes the plural number and vice versa;

(b) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

(c) reference to any gender includes each other gender;

(d) reference to any agreement (including this Agreement and the Annexes,
Exhibits and Schedules hereto), document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms hereof and
reference to any promissory note includes any promissory note which is an
extension or renewal thereof or a substitute or replacement therefor;

(e) reference to any Applicable Law means such Applicable Law as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time, including rules and regulations promulgated thereunder;

(f) unless the context indicates otherwise, reference to any Article, Section,
Schedule, Annex or Exhibit means such Article, Section or Schedule hereof or
Annex or Exhibit hereto;

(g) “hereunder,” “hereof,” “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision hereof;

(h) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;

(i) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; and

(j) reference to any rating by Moody’s includes any equivalent rating in a
successor rating category of Moody’s and reference to any rating by S&P includes
any equivalent rating in a successor rating category of S&P.

Section 1.04 Accounting Matters. For purposes of this Agreement, except as
otherwise noted herein, all accounting terms not otherwise defined herein shall
have the meanings assigned to them in conformity with GAAP applied on a basis
consistent with the most recent audited financial statements of the Borrower
delivered to the Administrative Agent on or before the Closing Date (or if the
Borrower is consolidated on the financial statements of the Equity Owner, the
most recent audited financial statements of the Equity Owner) and using the same
valuation method as used in such financial statements, except for any change
required or permitted by GAAP if the Borrower’s certified public accountants
concur in such change and the change is disclosed to the Administrative Agent.

 

2



--------------------------------------------------------------------------------

Section 1.05 Conflict Between Credit Documents. If there is any conflict between
this Agreement and any other Credit Document, this Agreement and such other
Credit Document shall be interpreted and construed, if possible, so as to avoid
or minimize such conflict but, to the extent (and only to the extent) of such
conflict, this Agreement shall prevail and control.

Section 1.06 Legal Representation of the Parties. This Agreement was negotiated
by the parties with the benefit of legal representation and any rule of
construction or interpretation otherwise requiring this Agreement or any other
Credit Document to be construed or interpreted against any party shall not apply
to any construction or interpretation hereof or thereof.

ARTICLE 2

COMMITMENT

Section 2.01 Commitment. Subject to the terms and conditions of this Agreement,
each Lender severally commits, from the Closing Date to the Commitment
Termination Date, to make revolving loans (collectively, “Loans”) to the
Borrower, in an aggregate amount not to exceed at any time the outstanding
amount of such Lender’s Commitment with respect to the Loans; provided that the
Lenders shall not be required to make any Loans hereunder if, after giving
effect thereto and to the receipt and application by the Borrower of the
proceeds of such Loan, the then aggregate outstanding principal amount of such
Loans would exceed the lesser of (a) the Maximum Commitment and (b) the Maximum
Advance Amount at such time. Subject to the preceding limitation and the terms
and conditions of this Agreement, the Borrower may from time to time borrow,
prepay, repay and reborrow Loans.

Section 2.02 Voluntary Reductions or Termination of the Maximum Commitment.

(a) Each Lender’s commitment to make Loans hereunder shall automatically
terminate, and the Maximum Commitment shall be reduced to zero, upon the
Commitment Termination Date. The Borrower may voluntarily, from time to time,
permanently reduce the amount of the Maximum Commitment upon at least sixty
(60) days’ prior written notice (subject to Clause (b) below) to the
Administrative Agent specifying the amount of such reduction, which notice shall
be irrevocable once given; provided that (i) no reduction may reduce the Maximum
Commitment below $25,000,000 unless the Maximum Commitment is reduced to zero;
(ii) any partial reduction of the Maximum Commitment shall be in a minimum
amount of $10,000,000 and in an integral multiple of $1,000,000 for amounts in
excess thereof; and (iii) no such reduction shall reduce the Maximum Commitment
to an amount less than the sum of the then aggregate outstanding Loans. The
Administrative Agent shall promptly notify each Lender of the receipt of any
such notice and the pro rata reduction of such Lender’s Commitment.

 

3



--------------------------------------------------------------------------------

(b) Borrower may reduce the Maximum Commitment in accordance with
Section 2.02(a) in all respects (except for the notice period) on at least ten
(10) Business Days’ prior written notice to the Administrative Agent if
Borrower, concurrently with or prior to the effectiveness of any such reduction
in the Maximum Commitment, pays (without duplication) to the Administrative
Agent, for the account of the Lenders, a fee equal to the difference between
(x) the Commitment Fee that would have accrued on the amount of such reduction
during the sixty (60) day notice period pursuant to Section 2.02(a), or, if
fewer, the number of days from (and including) the date of such notice to (and
excluding) Scheduled Commitment Termination Date, and (y) the Commitment Fee
that accrued on such amount during the shortened notice period elected pursuant
to this Section 2.02(b).

Section 2.03 Fees.

(a) Setup Fee. The Borrower shall pay to DBNY a Setup Fee in an amount and at
the time as set forth in the fee letter between DBNY and the Borrower dated as
of the Closing Date (the “Fee Letter”). The Borrower agrees that, once paid, the
fees or any part thereof payable hereunder are irrevocable and non-refundable
under any circumstances.

(b) Commitment Fee. The Borrower shall pay the applicable Commitment Fee to the
Administrative Agent, for account of the Lenders, on each Payment Date and on
the Commitment Termination Date.

(c) Administrative Agent’s Fee. The Borrower shall pay fees to the
Administrative Agent on the first Business Day of each calendar year in an
amount equal to 0.015% of the aggregate Commitment of the Lenders as of such
date (without regard to any reductions other than voluntary reductions pursuant
to Section 2.02).

Section 2.04 Lender Commitment Reduction, Applicable Margin Adjustments and
Margin Requirement Changes. The Lenders may from time to time, subject to
Section 9.13(a), upon 60 days prior written notice (which notice shall specify
in detail such actions to be taken) to Borrower and to the Administrative Agent
take one or more of the following actions: (i) reduce the Maximum Commitment;
(ii) change the Applicable Margin and (iii) change the definition of “Margin
Requirement”, “Base Margin Requirement”, “Additional Margin Requirement” or
“Portfolio Limitations” (and each of the Annexes referenced therein). If the
Lenders reduce the Maximum Commitment in accordance with this Section 2.04, each
Lender shall maintain its Commitment during the 60-day period following the date
on which the Lenders provided the notice of such reduction (such day, the
“Termination Notice Day”) in an amount equal to the least of: (i) the
outstanding principal amount of the Loans as of the

 

4



--------------------------------------------------------------------------------

close of business on the Termination Notice Day, (ii) the average outstanding
principal amount of the Loans over the thirty (30) Business Days immediately
preceding the Termination Notice Day, (iii) the outstanding principal amount of
the Loans as of the close of business on any Business Day following and
including the Termination Notice Day, and (iv) the Maximum Commitment (such
applicable amount, the “OET Commitment Amount”). Borrower acknowledges and
agrees that if on the effective date of such reduction of the Maximum Commitment
the aggregate principal amount of the then outstanding Loans exceeds the OET
Commitment Amount, then no later than on such effective date Borrower shall
repay the principal amount of Loans (together with accrued interest on such
repaid principal amount) such that immediately thereafter the aggregate
principal amount of Loans outstanding shall not be greater than the OET
Commitment Amount.

ARTICLE 3

LOANS AND LENDER NOTE

Section 3.01 Borrowing Procedure for Loans. (a) Subject to satisfaction of the
applicable conditions precedent and the other terms of this Agreement, the
Lenders will fund Loans to, and only to, the Custodial Account upon receipt of
timely and irrevocable written Borrowing Requests prior to the Commitment
Termination Date, certified by an Authorized Representative of the Borrower and
a Responsible Officer (which could be the same person as the Authorized
Representative) as specified in Section 4.02(b) (Borrowing Request) specifying
the amount and Business Day requested for funding; provided that the Borrower
shall deliver not more than one (1) Borrowing Request to the Administrative
Agent on any Business Day. Such Loans shall be in a minimum principal amount
equal to (A) $500,000 or an integral multiple of $1,000 for amounts in excess
thereof or (B) if less than the amount specified in (A), the aggregate Unused
Amount at such time. Any such request shall be made by either delivery to the
Administrative Agent of a written Borrowing Request or an Authorized
Representative providing to the Administrative Agent a telephonic request for a
Borrowing (which request shall be promptly confirmed by means of a written
Borrowing Request), in each case no later than 3:00 p.m. (New York time) not
less than one (1) Business Day preceding the date of the requested Loans. The
Administrative Agent shall promptly notify the relevant Lenders of the receipt
of each Borrowing Request, specifying the amount of each Loan as well as such
Lender’s Applicable Percentage of such Loan. Such notices to Lenders shall be
given by telephone and shall be promptly confirmed in writing by facsimile.

(b) Funding by the Lenders; Presumption by Administrative Agent. The
Administrative Agent shall have no obligation to make any Loans available to the
Borrower unless and until such Loans have been made available to the
Administrative Agent by the relevant Lenders. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any

 

5



--------------------------------------------------------------------------------

Borrowing that such Lender will not make available to the Administrative Agent
its share of such Borrowing, the Administrative Agent may assume that such
Lender has made its share available on such date in accordance with
Section 3.01(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if such Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then such
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent (A) in the case of a payment to be made by such Lender,
5% per annum, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to such Loan in accordance with Section 3.04. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included or
equal to the Borrowing, as the case may be. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

(c) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then the Lenders severally agree to repay to the
Administrative Agent forthwith on demand the amount so distributed to any
Lenders, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate. A notice of
the Administrative Agent to any Lender or Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

Section 3.02 Notes. Upon the request of any Lender to the Borrower made through
the Administrative Agent, each Loan made by a Lender shall be evidenced by a
promissory note payable to such Lender in a maximum principal amount equal to
the product of (x) the Maximum Commitment and (y) such Lender’s Applicable
Percentage, and dated as of the date such notice is issued, executed by the
Borrower and substantially in the form of Exhibit B (the “Notes”). Upon the
request of any Lender to the Borrower made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender through the Administrative
Agent a Note, which shall evidence such Lender’s Loans to the Borrower. Each
Lender may attach schedules to a Note and endorse thereon the date, amount,
maturity of its Loans and payments with respect thereto.

 

6



--------------------------------------------------------------------------------

Section 3.03 Principal Payments.

(a) The Borrower shall repay in full all Loans on the Maturity Date unless
payment is sooner required hereunder and such repayment shall be applied pro
rata to each outstanding Loan.

(b) Prior to the Maturity Date, the Borrower:

(i) may, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the aggregate outstanding principal amount of any Loans
made as part of any particular Borrowing; provided that:

(A) no such prepayment may be made which, after giving effect thereto, would
result in the aggregate outstanding principal amount thereof being less than
$1,000,000 (unless repaid in full) or other than an integral multiple of $1,000
for amounts in excess thereof;

(B) each such voluntary prepayment shall require prior written notice specifying
the date and amount of such prepayment (or telephonic notice promptly confirmed
in writing) to the Administrative Agent, not later than 12:00 p.m. (New York
time) at least two (2) Business Days’ prior to the date of such prepayment. The
Administrative Agent shall promptly notify each Lender of its receipt of such
notice, and of the amount of such prepayment that will be applied to each
Lender; and

(C) any such prepayment of principal shall be applied pro rata to each
outstanding Loan.

(ii) shall immediately repay all Loans upon any acceleration of the maturity of
the Loans in connection with the occurrence of an Event of Default pursuant to
Section 7.02 (Action if Bankruptcy) or 7.03 (Action if Other Event of Default)
and such repayment shall be applied pro rata to each outstanding Loan; and

(iii) shall immediately repay Loans to the extent required to satisfy the
Overcollateralization Test at all times and such repayment shall be applied pro
rata to each outstanding Loan.

 

7



--------------------------------------------------------------------------------

(c) Prepayment Compensation. A prepayment of any Loan for any reason (whether
voluntary or mandatory) shall in all cases be accompanied by (i) accrued but
unpaid interest thereon and (ii) the payment determined in accordance with
Section 3.04(c) (Compensation).

Section 3.04 Interest.

(a) Interest Rules and Calculations. (i) The unpaid principal amount of each
Loan shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise) at a rate per annum which shall at all
times be the Weighted Average Rate in effect from time to time plus the
Applicable Margin.

(ii) All overdue principal and overdue interest in respect of each Loan and any
other overdue amount payable hereunder shall bear interest at a rate per annum
equal to the Weighted Average Rate in effect from time to time plus the
Applicable Margin plus 2%.

(iii) Interest shall accrue with respect to each outstanding Loan at the
interest rate applicable to each Interest Reset Period and shall be payable in
arrears on each Payment Date.

(iv) All computations of interest hereunder shall be made in accordance with
Section 9.08 (Calculations; Computations).

(v) The Administrative Agent, shall upon determining the applicable interest
rate for any Borrowing of Loans for any Interest Reset Period, promptly notify
the Borrower and the Lenders thereof.

In no event shall the rate of interest applicable to any Loan or any other
amount due hereunder exceed the maximum rate permitted by Applicable Law, and
the interest rate specified above shall, if necessary, be reduced to such
maximum rate permitted by Applicable Law.

(b) Increased Costs, Illegality, etc. (i) In the event that (x) in the case of
Section 3.04(b)(i)(A) below, the Administrative Agent, (y) in the case of
Section 3.04(b)(i)(B)(1) and (C) below, a Lender, and (z) in the case of
Section 3.04(b)(i)(B)(2) below, a Recipient, shall have determined (which
determination shall, absent manifest error, be final and conclusive and binding
upon the Borrower):

(A) on any date for determining the Weighted Average Rate for any Interest Reset
Period that, by reason of any changes arising after the date of this Agreement
affecting the interbank Eurodollar market, adequate and fair means do not exist
for ascertaining the applicable interest rate;

 

8



--------------------------------------------------------------------------------

(B) at any time, that (1) such Lender shall incur increased costs (other than
Taxes) or reductions in the amounts received or receivable hereunder with
respect to agreeing to make or making, funding or maintaining any Loans, or
(2) such Recipient is subject to any Taxes (other than (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (iii) Connection Income Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, in either case because of (x) any
change since the Closing Date in any Applicable Law, guideline or order (or in
the interpretation or administration thereof and including the introduction of
any new accounting standard, Law or guideline) (such as, for example, but not
limited to, a change in official reserve requirements), but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the Weighted Average Rate or (y) other circumstances occurring
after the Closing Date affecting the interbank Eurodollar market or any other
applicable market or the position of such Lender in such market and in each case
notified the Administrative Agent thereof;

(C) at any time, that the making or continuance of any Loan bearing interest
determined by reference to the Weighted Average Rate has become unlawful by
compliance by such Lender in good faith with any accounting standard, Law or
guideline (or would conflict with any such accounting standard, Law or guideline
not having the force of law but with which such Lender customarily complies even
though the failure to comply therewith would not be unlawful) and such Lender
has notified the Administrative Agent thereof;

then, and in any such event, affected Loans (which in the case of clause
(A) shall be all Loans, in the case of clauses (B)(1) and (C) shall be Loans
made or to be made from any affected Lender, and in the case of clause (B)(2)
shall be Loans made or to be made from any affected Recipient) bearing interest
determined by reference to the Weighted Average Rate shall no longer be
available until such time as the Administrative Agent notifies the Borrower that
such circumstances no longer exist, and any Borrowing Request given by the
Borrower with respect to Loans which have not yet been incurred shall be deemed
rescinded by the Borrower, and (x) in the case of clauses Section 3.04(b)(i)(A)
and (B) above, the Borrower shall pay to the affected Recipients, within 10 days
of receipt of written demand therefor, such additional amounts (in the form of
an

 

9



--------------------------------------------------------------------------------

increased rate of, or a different method of calculating (including by converting
all affected Loans to Base Rate Loans), interest or otherwise as the relevant
Recipient shall determine) as shall be required to compensate the relevant
Recipient for such increased costs or reductions in amounts receivable hereunder
(a written notice as to the additional amounts owed to such Recipient, showing
the basis for the calculation thereof in reasonable detail, submitted to the
Borrower by such Recipient shall, absent manifest error, be final and conclusive
and binding upon all parties thereto) and (y) in the case of clauses (B) and
Section 3.04(b)(i)(C) above, the Borrower shall take the actions specified in
Section 3.04(b)(ii) (Increased Costs, Illegality, etc.) as promptly as possible
and, in any event, within the time period required by Law.

(ii) At any time that any Loan is affected by the circumstances described in
Section 3.04(b)(i)(B) or (C) (Increased Costs, Illegality, etc.), the Borrower
may (and in the case of a Loan affected pursuant to Section 3.04(b)(i)(C)
(Increased Costs, Illegality, etc.), the Borrower shall) if the affected Loan is
then being made pursuant to a Borrowing, cancel such Borrowing from the affected
Recipients by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
the Administrative Agent pursuant to Section 3.04(b)(i)(B) or (C) (Increased
Costs, Illegality, etc.), or if the affected Loan is then outstanding, upon at
least two (2) Business Days’ written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent, require each such Loan to be
converted into a Base Rate Loan.

(iii) If any Lender shall have reasonably determined in good faith that after
the Closing Date, the adoption or effectiveness of any applicable accounting
standard, or any Law regarding capital adequacy, or any change in any of the
foregoing, or any change in the interpretation or administration of any thereof
by any accounting board or Governmental Authority (including any standards
board, central bank or comparable agency charged with the interpretation or
administration thereof), or compliance by such Lender with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, board, central bank or comparable agency, has or would have
the effect of reducing the rate of return on such Lender’s (or such controlling
corporation’s) capital or assets as a consequence of its commitment to lend to a
level below that which such Lender (or such controlling corporation) would have

 

10



--------------------------------------------------------------------------------

achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s (or such controlling corporation’s) policies with
respect to capital adequacy), then from time to time, within fifteen (15) days
after demand by such Lender, as applicable (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender, as applicable, such additional
amount or amounts as shall compensate such Lender, as applicable, (or such
controlling corporation) for such reduction.

(iv) If any Lender seeks payment of additional amounts from the Borrower
pursuant to clauses (i) or (iii) above, the Borrower may together with payment
of all such additional amounts, (a) prepay all Loans for which such Lender seeks
payment of additional amounts without payment of any prepayment compensation
pursuant to (c) (Compensation) with respect to such Loans and (b) upon such
prepayment, reduce the Maximum Commitment in an amount equal to the amount of
such prepayment.

(v) For avoidance of doubt, any interpretation of Accounting Research Bulletin
No. 51 by the Financial Accounting Standards Board, or any other change in
foreign or domestic generally accepted accounting principles that would require
the consolidation of some or all of the assets of the Borrower, including the
assets and liabilities which are the subject of this Agreement, with those of
any Lender, shall constitute a change in the interpretation of a regulation
subject to this
Section 3.04(b).

(c) Compensation. The Borrower shall compensate each Lender, upon its written
request (which request shall set forth in reasonable detail the basis for
requesting such compensation), for all reasonable losses, expenses and
liabilities (including any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Loans, but excluding in any event the loss of anticipated profits)
which such Lender may sustain: (i) if for any reason (other than a default by
such Lender) a Borrowing of Loans does not occur on a date specified therefor in
a Borrowing Request (whether or not withdrawn by the Borrower or deemed
withdrawn pursuant to Section 3.04(b)(i) (Increased Costs, Illegality, etc.)),
(ii) if any prepayment, repayment or conversion of any of its Loans occurs on a
date which is not the last day of an Interest Period applicable thereto,
(iii) if any prepayment of any of its Loans is not made on any date specified in
a notice of prepayment given by the Borrower or (iv) as a consequence of (c) any
other default by the Borrower to repay its Loans when required by the terms of
this Agreement (including an Event of Default resulting in acceleration of the
maturity of the Loans hereunder) or (d) an action taken pursuant to
Section 3.04(b)(ii)

 

11



--------------------------------------------------------------------------------

(Increased Costs, Illegality, etc.). A Lender’s basis for requesting
compensation pursuant to this Section 3.04(c) and a Lender’s calculation of the
amount thereof shall, absent manifest error, be final and conclusive and binding
on the Borrower. With respect to clause (ii) of the immediately preceding
sentence, the compensation owed to the relevant Lender shall be equal to (x) the
product of (1) the amount of the applicable Loans made by the relevant Lender,
(2) the excess (if any) of (A) the Weighted Average Rate applicable to such
Loans over (B) the LIBOR Rate applicable to a period equal to the number of days
remaining in the Interest Period applicable to such Loans and (3) the number of
days remaining in the Interest Period applicable to such Loans, divided by
(y) 360.

(d) Change of Lending Office; Limitation on Indemnities.

(i) The Lenders agree that, upon the occurrence of any event giving rise to the
operation of Section 3.04(b)(i)(B) or Section 3.04(b)(i)(C) (Increased Costs,
Illegality, etc.) or Section 3.06 (Net Payments; Taxes) with respect to any
Lender, it shall, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event; provided that such designation is
made on such terms that such Lender and its lending office suffer no material
economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.
Nothing in this Section 3.04(d) shall affect or postpone any of the obligations
of the Borrower or the right of such Lender provided in Section 3.04(b)
(Increased Costs, Illegality, etc.) or Section 3.06 (Net Payments; Taxes).

(ii) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04(b) shall not constitute a waiver of its right to demand
such compensation, but the Borrower shall not be required to compensate such
Lender for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender notifies the Borrower of the event
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor (except that, if the event giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

12



--------------------------------------------------------------------------------

Section 3.05 Method and Place of Payment. All payments by the Borrower hereunder
shall be made in Dollars. Except as otherwise specifically provided herein, all
payments under this Agreement shall be made to the Administrative Agent, for the
benefit of the Lenders, not later than 1:00 p.m. (New York time) on the date
when due and shall be made in immediately available funds at the Administrative
Agent’s Office, it being understood that written notice (or telephonic notice
promptly confirmed in writing) by the Borrower to the Administrative Agent to
make a payment from the funds in the Borrower’s account at the Administrative
Agent’s Office shall constitute the making of such payment to the extent of such
funds held in such account. Whenever any payment to be made hereunder shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the succeeding Business Day and, with respect to payments
of principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.

Section 3.06 Net Payments; Taxes. (a) Any and all payments by or on account of
any obligation of the Borrower under any Transaction Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.06) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Borrower shall indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.06) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

13



--------------------------------------------------------------------------------

(d) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 9.05 relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Transaction Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 3.06(d).

(e) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 3.06, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.06(f)(ii)(A), Section 3.06(f)(ii)(B) and
Section 3.06(f)(ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

14



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, if the Borrower is a U.S.
Borrower:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent) executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent) whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed originals of IRS Form W-8BEN
or IRS Form W-8BEN-E (as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Transaction Document, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit N-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable);
or

 

15



--------------------------------------------------------------------------------

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit N-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent) executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to (x) comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or
(y) determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

16



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.06 (including by the payment of additional amounts
pursuant to this Section 3.06), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.06 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 3.06(g) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 3.06(g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 3.06(g), the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund or credit had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 3.06(g) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h) Each party’s obligations under this Section 3.06 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Transaction Document.

(i) For the avoidance of doubt, for purposes of this Section 3.06, the term “
applicable law” includes FATCA.

Section 3.07 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any Loans made by it resulting in such Lender
receiving payment of a proportion of the aggregate amount of such Loans and
accrued interest thereon greater than its share thereof as provided herein

 

17



--------------------------------------------------------------------------------

(except as a result of a payment by the Borrower pursuant to Section 9.06
(Replacement Lenders)), then the Lender receiving such greater proportion shall
(x) notify the Administrative Agent of such fact, and (y) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply) or (z) any fees or
other payments obtained by a Lender that are not a payment of principal of or
interest on any Loans.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 3.08 Post Default Order of Application of Funds. Following the
occurrence and continuation of an Event of Default, all payments from the
Borrower to the Lenders in respect of the obligations under this Agreement shall
be applied to such obligations in the order set forth in the Security Agreement.

ARTICLE 4

CONDITIONS TO CREDIT EXTENSIONS

Section 4.01 Initial Loan. Notwithstanding any other provision of this
Agreement, the obligations of the relevant Lenders to fund the initial Borrowing
(the “Initial Loan”) shall be subject to the prior or concurrent satisfaction,
or written waiver by such Lenders, of each of the conditions precedent set forth
in this Section 4.01.

 

18



--------------------------------------------------------------------------------

(a) Evidence of Authority. The Administrative Agent shall have received:

(i) a certificate of an Authorized Representative of the Borrower and a
Responsible Officer (which could be the same person as the Authorized
Representative), dated the Closing Date, as to:

(A) the authority of the Borrower to execute, deliver and perform this
Agreement, the Notes, each other Credit Document to be executed by it and each
other instrument, agreement or other document to be executed in connection with
the transactions contemplated in connection herewith and therewith; and

(B) the authority and signatures of those Persons authorized on behalf of the
Borrower to execute and deliver this Agreement, the Notes and the other Credit
Documents and to act with respect to this Agreement and each other Credit
Document to be executed by the Borrower, upon which certificate each Lender,
including each assignee (whether or not it shall have then become a party
hereto), may conclusively rely until it shall have received a further
certificate of the Borrower canceling or amending such prior certificates;

(ii) a copy of the Organic Documents of the Borrower, each certified in a manner
reasonably satisfactory to the Administrative Agent, and the provisions of which
shall be reasonably satisfactory to the Administrative Agent, a certificate of
registration and a certificate of good standing for the Borrower issued by the
appropriate governmental office in its jurisdiction of organization; and

(iii) such other instruments, agreements or other documents (certified if
requested) as the Administrative Agent may reasonably request.

(b) Agreement; Notes. The Administrative Agent shall have received executed
counterparts of this Agreement from all the parties hereto and the Notes, each,
in the case of the Borrower, duly executed and delivered by an Authorized
Representative of the Borrower.

 

19



--------------------------------------------------------------------------------

(c) Collateral Documents. The Administrative Agent shall have received:

(i) evidence satisfactory to the Administrative Agent that all actions that are
necessary or, in the reasonable opinion of the Administrative Agent, are
desirable to perfect and protect the Liens in the Collateral created or
purported to be created by the Collateral Documents have been taken (including
delivery to the Custodian of assignment or transfer agreements executed in blank
by an Authorized Representative of the Borrower with respect to each Bank Loan);

(ii) the Security Agreement substantially in the form of Exhibit D, dated as of
the Closing Date, duly executed and delivered by the Borrower and the other
parties thereto together with:

(A) UCC financing statements (Form UCC-1) naming the Borrower as the debtor and
the Administrative Agent, for the benefit of itself and the Lenders as secured
parties, or other similar instruments or documents in a form suitable for filing
in all jurisdictions identified in Schedule 3; and

(B) copies of search reports certified by a party reasonably acceptable to the
Administrative Agent, dated as of a date reasonably near to the Closing Date,
listing all effective UCC financing statements that name the Borrower as the
debtor and which are on file in the jurisdictions identified in Schedule 3,
showing that no financing statements (other than those filed pursuant to this
Agreement) cover any Collateral, except with respect to Permitted Liens;

(iii) a copy of the Custodial Agreement substantially in the form of Exhibit E,
dated as of the Closing Date, as executed and delivered by the Borrower and the
other parties thereto.

(d) Management Agreement. The Administrative Agent shall have received copies,
certified by the Borrower, of the Management Agreement, duly executed and
delivered by the Borrower and the Manager.

(e) No Litigation, etc. No litigation, arbitration, governmental investigation,
proceeding or inquiry shall, on the date of the Initial Loan, be pending or, to
the knowledge of the Borrower, threatened in writing with respect to any of the
transactions contemplated hereby which could, in the reasonable opinion of the
Administrative Agent, be adverse in any material respect to the Borrower.

 

20



--------------------------------------------------------------------------------

(f) Certificate as to Conditions, Warranties, No Default, Agreements etc. The
Administrative Agent shall have received a certificate of an Authorized
Representative of the Borrower and a Responsible Officer (which could be the
same person as the Authorized Representative), in each case on behalf of the
Borrower dated as of the date of the Initial Loan, in form and substance
reasonably satisfactory to the Administrative Agent, to the effect that, as of
such date:

(i) all conditions set forth in this Article 4 (CONDITIONS TO CREDIT EXTENSIONS)
have been fulfilled;

(ii) all representations and warranties of the Borrower set forth in Article 5
(REPRESENTATIONS AND WARRANTIES) are true and correct in all material respects;

(iii) all representations and warranties set forth in each of the Collateral
Documents are true and correct in all material respects; and

(iv) no Default or Event of Default shall be continuing.

(g) Custodial Account and Fund Investments.

(i) The Administrative Agent shall have received evidence of the establishment
of the Custodial Account and reasonably satisfactory evidence that (1) all Fund
Investments listed on the Schedule of Fund Investments that constitute
Certificated Securities, Uncertificated Securities or negotiable Instruments (or
security entitlements in respect thereof) or Cash have been credited to the
Custodial Account in accordance with the Collateral Documents, (2) the
settlement date for all Fund Investments listed on the Schedule of Fund
Investments that constitute Bank Loans has occurred, all transfer or assignment
documents relating thereto have been fully executed and delivered by authorized
signatories for the Borrower and the transferor or assignor thereof and any
other required parties (including the administrative agent and, if applicable,
the Obligor under such Bank Loan) and delivered, together with any accompanying
promissory note, to the Custodian and instruments or agreements of transfer in
respect thereof, duly executed in blank by an Authorized Representative of the
Borrower, have been duly delivered to the Custodian in accordance with the
Collateral Documents and (3) all Obligors relating to all Fund Investments
listed on the Schedule of Fund Investments have been instructed to make all
payments in connection with such Fund Investments to the Custodial Account.

 

21



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall have received evidence of the establishment
of a sub-account of the Custodial Account designated as the “Administrative
Expense Sub-account,” which shall be in the name of the Borrower subject to the
terms of the Custodial Agreement, and as to which the Administrative Agent, for
the benefit of itself and the Lenders as secured parties, shall have a first
priority perfected security interest. On the date of the Initial Loan, Cash in
an amount not to exceed $200,000 shall be withdrawn from the Cash Collateral
Account (as defined in the Custodial Agreement) and deposited into the
Administrative Expense Sub-account, and on each anniversary of the Closing Date,
the Custodian shall deposit into the Administrative Expense Sub-account the
amount needed to bring the amount on deposit therein to $200,000. Prior to the
occurrence of a Default or an Event of Default, the Custodian may, from time to
time, upon notice to, but without the consent of, the Administrative Agent,
withdraw amounts from the Administrative Expense Sub-account to pay the accrued
and unpaid Administrative Expenses of the Borrower. Following the occurrence of
a Default or an Event of Default, the Custodian may withdraw amounts from the
Administrative Expense Sub-account for its reasonable expenses as permitted
under the Custodial Agreement, but shall not pay any other Administrative
Expenses except with the written consent of the Administrative Agent. All
amounts remaining on deposit in the Administrative Expense Sub-account (if any)
on the Commitment Termination Date shall be deposited by the Custodian into the
Custodial Account.

(h) Opinions of Counsel. The Administrative Agent shall have received the
following customary opinion letters, each dated as of the Closing Date, and
addressed to the Lenders and the Administrative Agent which shall be reasonably
satisfactory in form and substance to the Administrative Agent and the Required
Lenders:

(i) Dechert LLP, counsel to the Borrower, the Manager and FSIC II Advisor,
addressing the matters set forth in Exhibit F;

(ii) Richards, Layton & Finger, P.A., special Delaware counsel to the Lenders
and the Administrative Agent, in such form and addressing such matters as the
Administrative Agent may reasonably require; and

 

22



--------------------------------------------------------------------------------

(iii) Cadwalader, Wickersham & Taft LLP, special counsel to the Lenders and the
Administrative Agent, in such form and addressing such matters as the
Administrative Agent may reasonably require.

(i) Manager Letter. The Administrative Agent shall have received from the
Manager a letter in the form of Exhibit G addressed to the Administrative Agent
and the Lenders.

(j) Equity Owner Letter. The Administrative Agent shall have received from the
Equity Owner a letter in the form of Exhibit H addressed to the Administrative
Agent and the Lenders.

(k) FSIC II Advisor Letter. The Administrative Agent shall have received from
FSIC II Advisor a letter in the form of Exhibit I addressed to the
Administrative Agent and the Lenders.

(l) Closing Fees, Expenses, etc. The Administrative Agent shall have received
for its own account, or for account of the Lenders, as the case may be, all
fees, costs and expenses then due and payable to it under this Agreement
(including Section 9.01 (Payment of Expenses, etc.)).

(m) The Administrative Agent acknowledges and agrees that it shall be
responsible for the fees, costs and expenses of its counsel incurred solely with
respect to the negotiation, execution and delivery of this Agreement on the
Closing Date and none of the Borrower or any of its Affiliates shall have any
responsibility whatsoever, whether as a cost, reimbursement, indemnity or
otherwise.

(n) Certificate of the Borrower Regarding Collateral; Certificate of the Manager
Regarding Collateral.

(i) A certificate by an Authorized Representative of the Borrower and a
Responsible Officer (which could be the same person as the Authorized
Representative), in each case on behalf of the Borrower, dated as of the date of
the Initial Loan, to the effect that, in the case of each Fund Investment
pledged to the Administrative Agent, for the benefit of itself and the Lenders
as secured parties, and included in the Collateral, on the date of the Initial
Loan and immediately prior to the delivery thereof on the date of the Initial
Loan:

(A) the Borrower has full right to Grant a security interest in and assign and
pledge such Fund Investment to the Administrative Agent, for the benefit of
itself and the Lenders as secured parties;

 

23



--------------------------------------------------------------------------------

(B) to the best of his knowledge, the information set forth with respect to such
Fund Investment listed on the Schedule of Fund Investments is correct in all
material respects;

(C) to the best of his knowledge, each item purported to be a Fund Investment
included in the Collateral satisfies the requirements of the definition of Fund
Investment;

(D) after giving effect to any requested Borrowing on the date of the Initial
Loan (1) the aggregate principal amount of all Loans outstanding will not exceed
the Maximum Commitment and (2) the Overcollateralization Test is satisfied; and

(E) the Administrative Agent has a first priority perfected security interest in
all of the Collateral, for the benefit of itself and the Lenders as secured
parties (except as may otherwise be expressly permitted by this Agreement or the
Collateral Documents).

(ii) A certificate of a Responsible Officer of the Manager, dated as of the date
of the Initial Loan, to the effect that, in the case of each Fund Investment
pledged to the Administrative Agent for inclusion in the Collateral, on the date
of the Initial Loan and immediately prior to the delivery thereof on the date of
the Initial Loan:

(A) to the best of his knowledge, the Borrower is the owner of such Fund
Investment free and clear of any liens, claims or encumbrances of any nature
whatsoever except for (1) those which are being released on or prior to the date
of the Initial Loan, (2) those Granted pursuant to the Security Agreement and
(3) Permitted Liens;

(B) to the best of his knowledge, the Borrower has acquired its ownership in
such Fund Investment in good faith without notice of any adverse claim, except
as described in paragraph (A) above;

(C) to the best of his knowledge, the Borrower has not assigned, pledged or
otherwise encumbered any interest in such Fund Investment (or, if any such
interest has been assigned, pledged or otherwise encumbered, it has been
released) other than interests Granted pursuant to the Security Agreement or as
otherwise expressly permitted by this Agreement;

(D) to the best of his knowledge, the information set forth with respect to such
Fund Investment listed on the Schedule of Fund Investments is correct in all
material respects; and

 

24



--------------------------------------------------------------------------------

(E) to the best of his knowledge, each Fund Investment included in the
Collateral satisfies the requirements of the definition of Fund Investment.

(o) Satisfactory Legal Form. All limited liability company and other actions or
proceedings taken or required to be taken in connection with the transactions
contemplated hereby and all agreements, instruments, documents and opinions of
counsel executed, submitted, or delivered pursuant to this Section 4.01 by or on
behalf of the Borrower shall be reasonably satisfactory in form and substance to
the Administrative Agent and its counsel; all certificates and opinions
delivered pursuant to this Article 4 (CONDITIONS TO CREDIT EXTENSIONS) shall be
addressed to the Administrative Agent and the Lenders, or the Administrative
Agent or the Lenders shall be expressly entitled to rely thereon; the Lenders
and their counsel shall have received all information, and such number of
counterpart originals or such certified or other copies of such information, as
the Administrative Agent or its counsel may reasonably request; and all legal
matters incident to the transactions contemplated by this Agreement shall be
reasonably satisfactory to counsel to the Administrative Agent.

Section 4.02 All Loans. Notwithstanding any other provision of this Agreement,
and in addition to any conditions precedent required to be satisfied for the
initial Loan hereunder pursuant to Section 4.01 (Initial Loan) (even if waived
with respect to the initial Loan), the obligations of the Lenders to make any
Loans shall be subject to the satisfaction of each of the conditions precedent
set forth in this Section 4.02.

(a) Compliance with Warranties, Maximum Commitment, No Default, etc. Both
immediately before and after giving effect to each Loan:

(i) the representations and warranties set forth in Article 5 (REPRESENTATIONS
AND WARRANTIES) shall be true and correct in all material respects with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date);

(ii) all representations and warranties set forth in each of the Collateral
Documents shall be true and correct in all material respects with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date);

(iii) no Default or Event of Default shall be continuing;

 

25



--------------------------------------------------------------------------------

(iv) the Overcollateralization Test shall be satisfied; and

(v) the aggregate principal amount of all Loans outstanding after giving effect
to the proposed Borrowing will not exceed the lesser of (A) the Maximum
Commitment and (B) the Maximum Advance Amount at such time (determined after
giving effect to the receipt by the Borrower of the proceeds of the requested
Loan(s) and the use by the Borrower on such date of such proceeds).

(b) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request for a Loan certified by an Authorized Representative of the Borrower and
a Responsible Officer (which could be the same person as the Authorized
Representative), in each case on behalf of the Borrower. The delivery of any
such Borrowing Request and the acceptance by the Borrower of the proceeds or
other benefits of any Loan shall constitute a representation and warranty by the
Manager on behalf of the Borrower that on the date of such request for a Loan,
and immediately before and after giving effect to the application of any
proceeds of any Loans thereby, all statements set forth in Section 4.02(a)
(Compliance with Warranties, Maximum Commitment, Borrowing Base, No Default,
etc.) are true and correct in all material respects and (i) each Borrowing
Request shall include a schedule setting forth calculations evidencing the
satisfaction of the conditions set forth in clauses (iv) and (v) of
Section 4.02(a) (Compliance with Warranties, Maximum Commitment, No Default,
etc.) and (ii) all other conditions precedent have been satisfied.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement, to engage in the transactions contemplated herein and in the other
Credit Documents and to make the Loans hereunder, the Borrower represents and
warrants unto the Lenders and Administrative Agent as set forth in this
Article 5.

Section 5.01 Organization, etc.

(a) Organization, Power, Authority, etc. The Borrower is a limited liability
company duly organized, validly existing and in good standing under the Laws of
Delaware, is duly qualified to do business and is in good standing in each
jurisdiction where the nature of its business requires such qualification to the
extent required pursuant to Section 6.01(c) (Maintenance of Existence, etc.) and
Section 6.01(d) (Foreign Qualification), and has full power and authority and
holds all requisite governmental licenses, permits and other approvals to enter
into and perform its Obligations under this Agreement, the Note and each other
Credit Document to which it is a party and to own and hold under lease its
property and to conduct its business substantially as currently conducted by it.

 

26



--------------------------------------------------------------------------------

(b) Exemption from Registration. The Borrower is not required to register under
the Investment Company Act and the extensions of credit provided for in this
Agreement and the issuance by the Borrower of its equity capital to the Equity
Owner are exempt from registration under the Corporate Bond Securities Act and
the “Blue Sky” Laws of each applicable state.

Section 5.02 Due Authorization, Non-Contravention, etc. The execution and
delivery by the Borrower of this Agreement, the Note and each other Credit
Document to which it is a party, the performance by the Borrower of its
Obligations hereunder and thereunder, all Loans obtained hereunder by the
Borrower, the granting of the Liens provided for in the Collateral Documents and
the consummation of all other actions incidental to any thereof have been duly
authorized by all necessary action, do not and shall not conflict with, result
in any violation of, or constitute a default under, any provision of any Organic
Document or Contractual Obligation of the Borrower or any Law and shall not
result in or require the creation or imposition of any Lien on any of the
Borrower’s properties pursuant to the provisions of any Contractual Obligation
(other than the Liens provided for in the Collateral Documents and the Liens
permitted by Section 6.02(c) (Liens)). The execution and delivery of the
Borrower of the Credit Documents and performance of the Borrower’s obligations
hereunder and thereunder comply with all leverage requirements and restrictions
applicable to Business Development Companies (as such term is used in the
Investment Company Act and the rules and regulations promulgated thereunder) and
all requirements applicable to the Borrower under the Investment Company Act and
the rules and regulations promulgated thereunder.

Section 5.03 Compliance with Laws. The Borrower is in compliance in all material
respects with all Laws, in respect of the conduct of its business and the
ownership of its properties.

Section 5.04 Government Approval, Regulation, etc. No authorization, approval,
consent, action, filing, notice or registration by or with any Federal, state or
other Governmental Authority is required for the due execution, delivery or
performance by the Borrower of this Agreement, the Notes or any other Credit
Document or the consummation of any transactions contemplated hereby or thereby,
except for authorizations, approvals, consents, actions, filings, notices or
registrations which have been duly obtained or made and are in full force and
effect.

Section 5.05 Validity, etc. This Agreement has been duly executed and delivered
by the Borrower and constitutes the legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms; and the Notes and each of the
other Credit Documents to which the Borrower is a party shall, on the due
execution and delivery thereof, constitute the legal, valid and binding
obligation of the Borrower, enforceable in accordance with their respective
terms, in each case, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar Laws affecting creditors’ rights generally or
by general equitable principles relating to enforceability.

 

27



--------------------------------------------------------------------------------

Section 5.06 Financial Information. With respect to any representation and
warranty which is deemed to be made after the date hereof by the Borrower, the
balance sheet and statements of operations, of net assets (total assets less
total liabilities), earnings and of cash flow, which as of such date shall most
recently have been furnished by or on behalf of the Borrower to the
Administrative Agent for the purposes of or in connection with this Agreement or
any transaction contemplated hereby, shall have been prepared in accordance with
GAAP or otherwise on a cash basis, as the case may be, consistently applied
(except as disclosed therein), and shall present fairly in all material respects
the consolidated financial condition of the Borrower as at the dates thereof for
the periods then ended.

Section 5.07 Litigation, etc. There is no pending or, to the best knowledge of
the Borrower, threatened litigation, arbitration, action, proceeding, order,
investigation or claim, at law or in equity or before or by any Governmental
Authority affecting the Borrower, or any of its properties, assets or revenues
which could reasonably be expected to have a Material Adverse Effect.

Section 5.08 Regulations T, U and X. The proceeds of any Loans made hereunder
have not been, and will not be, used for a purpose which violates, or would be
inconsistent with, the provisions of Regulations T, U, or X of the FRS Board.

Section 5.09 Pension and Welfare Plans.

(a) None of the Borrower or any ERISA Affiliate maintains, contributes to (or is
obligated to contribute to) or has any liability to any Pension Plan or Welfare
Plan of the Borrower or any ERISA Affiliate of the Borrower. None of the
Borrower or any ERISA Affiliate of the Borrower has maintained or contributed to
(or has been obligated to contribute to) any Pension Plan or Welfare Plan.

(b) None of the assets of the Borrower constitute Plan Assets.

(c) The formation of the Borrower, and the acquisition of Fund Investments
contemplated by the Borrower, will not constitute a nonexempt prohibited
transaction (as such term is defined in Section 4975 of the Code or Section 406
of ERISA) that could subject DBTCA, the Administrative Agent or any Lender to
any tax or penalty on prohibited transactions imposed under Section 4975 of the
Code or Section 502(i) of ERISA.

Section 5.10 Taxes. The Borrower is a disregarded entity of the Equity Owner for
U.S. federal income tax purposes. Each of the Borrower and the Equity Owner have
filed all U.S. federal and other material tax returns required by Law to have
been filed by it; all such tax returns are true and correct in all

 

28



--------------------------------------------------------------------------------

material respects; and each of the Borrower and the Equity Owner has paid or
withheld (as applicable) all taxes and governmental charges thereby shown to be
owing or required to be withheld, and all other material taxes and governmental
charges (whether or not thereby shown to be owing or required to be withheld),
except any such taxes or charges which are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books. There are no Liens for Taxes upon any
property or assets included in the Collateral, other than Permitted Liens.

Section 5.11 Absence of Default. No Default shall be continuing or Event of
Default shall have occurred or would result from the incurrence of any
Obligations by the Borrower or from the grant or perfection of the Liens on the
Collateral pursuant to the Security Agreement. As of the Closing Date, the
Borrower is not in default under or with respect to (a) any Contractual
Obligation or (b) under any Law.

Section 5.12 Real Property. The Borrower does not own fee title to, or leasehold
interest in, any real property.

Section 5.13 Environmental Warranties. The Borrower does not own or lease, nor
has it ever owned or leased, any facilities or property the ownership of or
leasehold interest in which, with the passage of time, or the giving of notice
or both, would give rise to liability under any Environmental Law.

Section 5.14 Borrower’s Businesses. The Borrower has not engaged in any business
or activity other than such activities as permitted pursuant to its Organic
Documents and has at all times complied with the provisions in the LLC Agreement
set forth in Section 9(j) thereof.

Section 5.15 Collateral. The Borrower owns and has good title to all of its
property and assets, of any nature whatsoever, including all Fund Investments,
in each case free and clear of all Liens except as permitted pursuant to
Section 6.02(c) (Liens). The Borrower has paid and discharged all lawful claims
that, if unpaid, could result in a Lien on its properties, other than Permitted
Liens. All of the Administrative Agent’s Liens in the Collateral are duly
perfected, first priority Liens, subject only to Permitted Liens that are
expressly allowed to have priority over the Administrative Agent’s Liens.

Section 5.16 Maintenance of Assets. All of the Borrower’s assets capable of
being held in or credited to a securities account or deposit account are and
will be held in or credited to the Custodial Account. The Borrower does not
maintain any funds or assets in respect of any Affiliate or third party in the
Custodial Account.

 

29



--------------------------------------------------------------------------------

Section 5.17 Manager. (a) The Management Agreement is in full force and effect
and no material default exists thereunder and (b) the Manager is in compliance
with all material listing requirements of any exchange on which it is listed and
no disciplinary action has been taken against the Manager by any such exchange.
The Manager is authorized to act on behalf of the Borrower in connection with
the delivery of Borrowing Requests and payment instructions and as otherwise
authorized under the terms of the Management Agreement; provided that the
Borrower shall provide a certificate of the Persons so authorized as provided in
Section 4.01(a)(i)(B) (Evidence of Authority).

Section 5.18 Use of Proceeds. The proceeds of the Borrowings hereunder shall be
used by the Borrower solely for the purposes of making investments in Fund
Investments (including purchasing or otherwise acquiring Fund Investments from
the Equity Owner), the payment of interest and other amounts on Loans, any other
purpose required hereunder and for the payment of fees and expenses incurred in
connection with the formation of the Borrower and the other transactions
contemplated under the terms of this Agreement, and the execution, delivery and
performance of this Agreement and the other Transaction Documents including, but
not limited to, the payment of fees payable to, or reimbursement of expenses of,
the Custodian pursuant to the Custodial Agreement and the Manager pursuant to
the Management Agreement and the payment of other ongoing professional and
administrative fees and expenses associated with the business and operation of
the Borrower, incurred in the ordinary course of business, or as otherwise
determined to be incurred by the Borrower (including Administrative Expenses),
to make distributions to the Equity Owner subject to establishment of the cash
reserve as set forth in Section 6.02(k) (Payment of Management Fees) and any
other requirements hereunder, or for other valid operating purposes of the
Borrower. None of such proceeds shall be used in violation of Applicable Law or,
directly or indirectly, (a) to extend “purpose credit” within the meaning given
to such term in Regulation U of the FRS Board, or (b) to purchase, otherwise
acquire or carry Margin Stock in any manner that would result in a violation of
Regulations T, U or X of the FRS Board.

Section 5.19 Compliance with Anti-Terrorism Laws and Regulations. Neither the
Borrower nor the Equity Owner is known by the Borrower after reasonable inquiry
to be:

(a) identified and included on the Specially Designated Nationals and Blocked
Persons List (the “SDB List”) maintained by the United States Office of Foreign
Assets Control (“OFAC”) and the United States Treasury Department or any other
similar list (collectively with the SDB List, the “Lists”) maintained by OFAC or
any other United States Federal government agency or authority pursuant to any
authorizing United States statute, rule, regulation or Executive Order of the
President of the United States (collectively, the “Anti-Terrorism Laws”); or

(b) a designated Person (a “Designated Person”) with whom a citizen or entity of
the United States is prohibited to engage in transactions according to any
economic sanction, trade embargo or other prohibition pursuant to any
Anti-Terrorism Law.

 

30



--------------------------------------------------------------------------------

Section 5.20 Compliance with Anti-Money Laundering Laws and Regulations.

(a) Neither the Borrower nor the Equity Owner, to the knowledge of the Borrower
after reasonable inquiry:

(i) is under investigation by any United States governmental authority or agency
or has been charged with or convicted of money laundering, drug trafficking,
terrorist-related activities, any other money laundering predicate crimes or any
violation of the Bank Secrecy Act, as amended by the USA PATRIOT Act (the
“BSA”), or any other applicable Federal Law governing BSA compliance and the
prevention of money laundering violations (collectively with the BSA, the
“Anti-Money Laundering Laws”);

(ii) has been assessed civil penalties under any Anti-Money Laundering Laws; or

(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws.

(b) The Borrower has taken reasonable measures appropriate to the circumstances
(and in any event required by Law), with respect to the Equity Owner, to assure
that funds invested by the Equity Owner in the Borrower are derived from lawful
and legal sources.

ARTICLE 6

COVENANTS

Section 6.01 Affirmative Covenants. The Borrower agrees with the Administrative
Agent and the Lenders that, until the Commitment has been terminated and all
principal and interest on the Loans and all other Obligations then due and
payable have been paid and performed in full, the Borrower shall perform the
Obligations set forth in this Section 6.01.

(a) Overcollateralization Test Calculation; Collateral Reports.

(i) On the 20th day of each calendar month (or, if such date is not a Business
Day, then the next following Business Day), the Borrower shall furnish to the
Administrative Agent a written statement (a “Collateral Report”) certified by
the Manager on behalf of the Borrower, in each case as of the Reporting Date
which shall include among other things (to the extent applicable):

(A) the Aggregate Principal Balance of all Fund Investments held in the
Custodial Account and all other Fund Investments (including Bank Loans) owned by
the Borrower;

 

31



--------------------------------------------------------------------------------

(B) a list of all Fund Investments, including, with respect to each such
Investment, the following detailed information:

(1) the Obligor thereon (including the issuer ticker, if any);

(2) the CUSIP or security identifier thereof, if any;

(3) the Principal Balance thereof;

(4) the percentage of the Aggregate Principal Balance represented by such
Investment;

(5) the related interest rate (including, where applicable, the benchmark rate
and the spread/margin);

(6) the Stated Maturity thereof;

(7) the related industry classification;

(8) the country of Domicile of the Obligor thereon;

(9) an indication as to whether each Fund Investment is (I) experiencing any
default or event of default, (II) a Senior Secured Loan, (III) a Fixed Rate Fund
Investment or a Floating Rate Fund Investment, (IV) a Participation Interest
(indicating the related Selling Institution and its rating by Moody’s, if any),
(V) a Revolving Loan or Delayed Drawdown Loan, and, in each case, the funded
amount and Maximum Unfunded Amount thereof, (VI) a DIP Fund Investment, (VII) a
PIK Security, (VIII) an Accreting Security, (IX) an Excluded Investment and
(X) a Zero Coupon Security;

(C) for each of the requirements or tests specified in the definition of
Portfolio Limitations, (1) the calculation, (2) the result, (3) the related
minimum or maximum test level and (4) a determination as to whether such result
satisfies the related requirement or test;

 

32



--------------------------------------------------------------------------------

(D) a schedule showing the balance in the Custodial Account and each sub-account
thereof and on the prior Reporting Date, each credit or debit since such date
specifying the nature, source and amount, and the ending balance in the
Custodial Account including all contributions by the Equity Owner to the
Borrower and all distributions from the Borrower to the Equity Owner;

(E) the identity of each Excluded Investment and the principal balance thereof;

(F) a schedule setting forth, in reasonable detail, the calculation and
determination of the Borrower’s compliance with the Overcollateralization Test;
provided that, for the avoidance of doubt, the Borrower’s calculation and
determination pursuant to this clause (F) shall in no way affect the
Administrative Agent’s right to determine compliance or non-compliance with the
Overcollateralization Test, as the case may be, or the occurrence of an
Overcollateralization Default Event at any time and from time to time; and

(G) such other information relating to the Borrower or its assets as the
Administrative Agent may reasonably request.

(ii) Not later than three (3) Business Days following the date of the failure to
comply with the Overcollateralization Test, the Borrower shall deliver to the
Administrative Agent a supplement to the most recent Collateral Report setting
forth each of the items included in the Collateral Report as of such date.

(iii) The Borrower shall promptly furnish in writing to the Administrative Agent
from time to time such additional information regarding (A) the calculation of,
and determination of the Borrower’s compliance with, the Overcollateralization
Test, within one (1) Business Day following the Administrative Agent’s request
therefor and (B) Fund Investments; provided that with respect to this clause
(B), (x) the Borrower shall have a reasonable period of time to prepare any such
additional information and (y) the Borrower shall not be required to provide any
such additional information to the extent that it would create an undue expense
for or be unduly burdensome on the Borrower (unless the Lenders or the
Administrative Agent agrees to compensate the Borrower for the reasonable
out-of-pocket costs and expenses thereof).

 

33



--------------------------------------------------------------------------------

(b) Information, etc. The Borrower shall:

(i) furnish to the Administrative Agent as soon as available and in any event
within ninety (90) days after the end of each fiscal year of the Borrower
(beginning with the year ended December 31, 2014), from McGladrey LLP or another
firm of Independent certified public accountants of nationally recognized
standing, (A) audited consolidated financial statements, including balance
sheet, income statement and statement of cash flows of the Equity Owner and the
accompanying footnotes for such fiscal year and (B) unaudited financial
statements of the Borrower, in each case prepared, subject to Section 1.04
(Accounting Matters), in accordance with GAAP, setting forth in the case of each
fiscal year ending after December 31, 2014, in comparative form the figures for
the previous fiscal year;

(ii) furnish to the Administrative Agent as soon as available and in any event
within sixty (60) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (beginning with the quarter ended
June 30, 2014) (A) consolidated financial statements, including balance sheet,
income statement and statement of cash flows of the Equity Owner and
(B) unaudited financial statements of the Borrower, in each case for such fiscal
quarter and, to the extent available, for the portion of the fiscal year ended
at the end of such fiscal quarter setting forth in the case of each fiscal
quarter ending on or after June 30, 2014 in comparative form the figures for the
corresponding fiscal quarter and the corresponding portion of the previous
fiscal year, all certified as to fairness of presentation, GAAP (subject to
Section 1.04 (Accounting Matters)) and consistency by the Manager;

(iii) furnish to the Administrative Agent simultaneously with the delivery of
each set of financial statements referred to in clauses (i) and (ii) above, a
certificate of the Manager in the form of Exhibit J, (A) setting forth the
aggregate amount of Restricted Payments made during such fiscal quarter and
(B) stating whether any Default or Event of Default has occurred since the date
on which the last certificate was delivered (or, in the case of the first
certificate delivered hereunder, since the Closing Date) and, if any Default or
Event of Default then exists, setting forth the details thereof and the action
which the Borrower is taking or proposes to take with respect thereto;

 

34



--------------------------------------------------------------------------------

(iv) furnish to the Administrative Agent as soon as available and in any event
within fifteen (15) days after the end of each month, a written statement of the
Manager’s Net Asset Value as at the close of business on the last Business Day
of the previous calendar month;

(v) as soon as possible after the acquisition of any Fund Investment and until
the Borrower’s disposition of such Fund Investment (or, if earlier, the maturity
or termination date thereof), use commercially reasonable efforts to cause the
administrative agent with respect to such Fund Investment to furnish (A) the
Administrative Agent and the Lenders access to IntraLinks, SyndTrak, Dealogic,
Dealinks, DealVault or other informational website (if any) available to the
lenders under or other parties in respect of such Fund Investment or the Obligor
thereof and (B) DBTCA with any notices from such administrative agent in
connection with such Fund Investment; provided that (x) if the Administrative
Agent and the Lenders are not furnished with access to such informational
website (by or on behalf of the administrative agent with respect to such Fund
Investment or the Borrower), then the Borrower shall furnish to the
Administrative Agent all information on such informational website in accordance
with clause (vi) below or (y) if DBTCA is not furnished with such notices from
the administrative agent in connection with such Fund Investment, then the
Borrower shall furnish to DBTCA all such notices in accordance with clause
(vi) below; and

(vi) if there is no informational website with respect to any Fund Investment or
(A) the Administrative Agent has not been furnished with access to such website,
then furnish to the Administrative Agent, as soon as practicable but in any
event within three (3) Business Days following receipt thereof, any and all
information and documents, including reports and notices received by the
Borrower or the Manager from the Obligor of such Fund Investment or the
administrative agent or any group or committee of lenders under or other parties
in respect of such Fund Investment (including with respect to any potential
restructuring of such Fund Investment or such Obligor), that is reasonably
likely to affect calculation of the Advance Amount, compliance with the
Overcollateralization Test, the Collateral (including the

 

35



--------------------------------------------------------------------------------

existence of any Liens other than Permitted Liens thereon) or the Administrative
Agent’s or the Lenders’ rights under this Agreement or any other Credit Document
or (B) DBTCA has not been furnished with access to notices from the
administrative agent with respect to such Fund Investment, then furnish to
DBTCA, as soon as practicable but in any event within three (3) Business Days
following receipt thereof, any such notices; provided that notwithstanding
Section 9.03(a) (Notices) and Schedule 1, the Borrower shall furnish all
“private side”, confidential or restricted information and notices to the
Administrative Agent solely by delivery to Ian Jackson at 60 Wall Street, 13th
Floor, New York, NY 10005; Telephone: (212) 250-4627; Facsimile: +44
(113) 223-6123; Electronic Mail: ian-r.jackson@db.com.

(c) Maintenance of Existence, etc. The Borrower shall cause to be done at all
times all things necessary to maintain and preserve its existence and the rights
(statutory and other) and franchises (including licenses, authorizations and
permits necessary to continue its activities) used in the conduct of its
activities, including preservation of its status as a limited liability company
in good standing under the Laws of its jurisdiction of organization.

(d) Foreign Qualification. The Borrower shall cause to be done at all times all
things necessary to be duly qualified to do business and be in good standing in
each jurisdiction where the failure so to qualify would have a Material Adverse
Effect.

(e) Payment of Taxes and Other Claims. The Borrower will remain a disregarded
entity of the Equity Owner for U.S. federal income tax purposes. Each of the
Borrower and the Equity Owner shall file all U.S. federal and other material tax
returns required by Law to be filed by it and shall pay or discharge or cause to
be paid or discharged, before the same shall become delinquent, all taxes and
governmental charges thereby shown to be owing or required to be withheld, and
all other material taxes, assessments and other governmental charges (whether or
not thereby shown to be owing or required to be withheld); provided that neither
the Borrower nor the Equity Owner shall not be required to pay or discharge or
cause to be paid or discharged any such tax, assessment or charge, the amount,
applicability or validity of which is being contested in good faith by
appropriate proceedings and for which disputed amounts adequate reserves in
accordance with GAAP have been made.

(f) Notice of Default, Litigation, etc. The Borrower shall give prompt notice
(with a description in reasonable detail sufficient to enable the Administrative
Agent and its counsel to evaluate the nature of and period of existence thereof
and of the actions which the Borrower has taken and proposes to take with
respect thereto) to the Administrative Agent of:

(i) the occurrence of any Default, Event of Default or Overcollateralization
Default Event;

 

36



--------------------------------------------------------------------------------

(ii) the receipt of any notice of any default which, with notice, the passage of
time or both, would constitute an event of default (or any similar event
howsoever described) under any other Collateral Document;

(iii) any material litigation, arbitration or governmental investigation or
proceeding not previously disclosed by the Borrower to the Administrative Agent
which has been instituted or, to the knowledge of the Borrower, is threatened
against the Borrower or to which any of its properties, assets or revenues is
subject;

(iv) to the extent the Borrower has knowledge thereof, any material adverse
development which shall occur in any litigation, arbitration or governmental
investigation or proceeding previously disclosed by the Borrower to the
Administrative Agent; and

(v) any material adverse development with respect to the Borrower, the Manager,
the Equity Owner, FSIC II Advisor or GSO (or any replacement sub-advisor to
FSIC II Advisor) that has impaired or is reasonably expected to impair the
Borrower’s ability to perform its obligations under this Agreement or under any
of the other Credit Documents.

(g) Performance of Obligations. The Borrower shall (i) perform promptly and
faithfully all of its Obligations under this Agreement and each other Credit
Document executed by it, and (ii) comply in all material respects with the
provisions of all other contracts or agreements to which it is a party or by
which it is bound and pay all material obligations which it has incurred or may
incur pursuant to any such contract or agreement as such obligations become due
(including this Agreement).

(h) Audits; Books and Records. Prior to the occurrence of an Event of Default,
the Administrative Agent may, and at the request of the Required Lenders shall,
conduct one physical audit during each calendar year, on reasonable notice and
at reasonable times using the Administrative Agent’s own personnel, of the
assets of the Borrower. The Borrower shall keep proper books and records
reflecting all of its business and financial affairs and transactions, in
accordance with GAAP and permit the Administrative Agent and any Lender, on
reasonable notice and at reasonable times and intervals during ordinary business
hours, to visit all of its offices and to discuss its financial matters with
officers of the Borrower and its Independent public accountants. The Borrower
shall permit

 

37



--------------------------------------------------------------------------------

the Administrative Agent and any Lender, on reasonable notice and at reasonable
times and intervals during ordinary business hours, to examine and make copies
of any of the books or other records of the Borrower. The Borrower shall pay any
reasonable fees of such Independent public accountants incurred in connection
with the exercise by the Administrative Agent of its rights pursuant to this
Section 6.01(h). Following the occurrence of an Event of Default, the
Administrative Agent may conduct physical audits at any time and from time to
time, as often as the Administrative Agent may deem reasonably necessary or
desirable.

(i) Compliance with Laws, etc. The Borrower shall comply in all material
respects with all Applicable Laws, in respect of the conduct of its business and
the ownership of its properties.

(j) Environmental Matters. The Borrower shall use and operate all of its real
properties, if any, in compliance with all Environmental Laws.

(k) Maintenance of Property. The Borrower shall, at its expense:

(i) acquire and maintain the Collateral in a manner that shall enable the
Borrower to cause such property to be subject to the Liens of the Collateral
Documents; and

(ii) maintain and keep (or cause to be maintained and kept) its properties that
are used or useful to its business in good repair, working order and condition
(except for normal wear and tear) and from time to time make all necessary or
desirable repairs, renewals and replacements, so that its businesses may be
properly and advantageously conducted at all times.

(l) Delivery; Payments on Collateral; Further Assurances. The Borrower shall, at
its expense:

(i) execute and deliver any and all instruments necessary or as the
Administrative Agent may reasonably request to grant and perfect a first
priority Lien in favor of the Administrative Agent, for the benefit of itself
and the Lenders on all of the Collateral, free and clear of all other Liens
except for Permitted Liens, and, without any request by the Administrative Agent
or any Person, deliver or cause to be delivered promptly to the Custodian, or
any designee thereof, for crediting to the Custodial Account (to the extent
capable of being so credited) or (if not capable of being so credited) as
otherwise provided under the Collateral Documents, in due form for transfer
(duly endorsed in blank or, if appropriate, accompanied by duly executed blank

 

38



--------------------------------------------------------------------------------

stock or bond powers or any instrument or certificate accompanying or previously
delivered to the Custodian permitting the Custodian to exercise the Borrower’s
rights of transfer when permitted hereunder or under the Security Agreement) or
issued in the name of the Custodian or its nominee or agent (or any designee of
the Custodian), all Fund Investments and all other certificated securities,
chattel paper, instruments and documents of title, if any, at any time
representing all or any of the Collateral, it being acknowledged by the parties
hereto that such Fund Investments and certificated securities, chattel paper,
instruments and documents of title may be subject to restrictions on transfer
either imposed by Law or contained in their governing documents or any related
documents;

(ii) cause (A) any and all payments of principal, interest and other amounts,
and any and all proceeds of sale or other disposition or otherwise, in respect
of any asset constituting part of the Collateral to be made directly to the
Custodial Account and (B) any other option, warrant, Equity Security, other
security, right to receive payment and any other asset issued or granted or
otherwise provided as consideration in connection with the issuance, purchase or
restructuring of any Fund Investment otherwise permitted hereunder to be
credited to the Custodial Account, the extent such option, warrant, Equity
Security, other security or other asset is capable of being so credited; and

(iii) upon request of the Administrative Agent, execute and deliver, in due form
for filing or recording (and pay the cost of filing or recording the same in all
public offices deemed necessary or desirable by the Administrative Agent), such
assignments, security agreements, pledge agreements, consents, waivers,
financing statements, stock or bond powers, and other documents, and do such
other acts and things, all as the Administrative Agent may from time to time
reasonably request, to establish and maintain to the reasonable satisfaction of
the Administrative Agent valid first priority perfected Liens in all the
Collateral free of all other Liens, claims, and rights of third parties
whatsoever, except as permitted by Section 6.02(c) (Liens).

 

39



--------------------------------------------------------------------------------

(m) Equity Owner, Manager, etc.

(i) Unless otherwise agreed to in writing by the Administrative Agent, all of
the limited liability company interests of the Borrower shall be owned solely by
the Equity Owner. The Administrative Agent shall at all times be entitled to
accept and act upon Borrowing Requests and payment instructions received from
any of those officers or agents of the Manager designated in a certificate of
the Borrower to that effect provided from time to time to the Administrative
Agent (in the form provided in Section 4.01(a)(i)(B) (Evidence of Authority)).

(ii) The Borrower shall at all times maintain the Manager as the investment
manager under the Management Agreement, except as permitted pursuant to
Section 6.02(g) (Modification of Certain Instruments, Organic Documents,
Agreements, etc.) or required pursuant to Section 7.03 (Action if Other Event of
Default).

(iii) The Custodian shall at all times be the custodian of all of the Fund
Investments and other Collateral, except as otherwise provided under the
Custodial Agreement.

(iv) The auditor of the Equity Owner and the Borrower shall be McGladrey LLP or
a nationally recognized firm of Independent public auditors that is reasonably
acceptable to the Administrative Agent.

(v) The Borrower shall cause the Equity Owner (if not FSIC II) to execute and
deliver to the Administrative Agent a letter in the form of Exhibit H on or
prior to becoming the Equity Owner.

(n) Regulations T, U, and X. If at any time the Borrower acquires any Margin
Stock, the Borrower shall provide a duly completed and executed Federal Reserve
Form U-1 to each Lender pursuant to the terms of this Agreement and take any and
all actions as may be reasonably necessary, or as may be reasonably requested by
such Lender, to establish compliance with Regulations T, U, and X of the FRS
Board.

(o) Plan Collateral. The Borrower shall do, and shall cause its ERISA Affiliates
to do, or cause to be done, all things reasonably necessary to ensure that the
Borrower will not be deemed to hold Plan Assets at any time. Notwithstanding
Section 6.02(d) (Limitations on Dispositions of Collateral)), the Borrower shall
refrain from making any Restricted Payment to the Equity Owner at any time that
the Borrower gains knowledge that the Equity Owner has failed to do all things
reasonably necessary to ensure that it will not be deemed to hold Plan Assets at
any time.

 

40



--------------------------------------------------------------------------------

(p) Anti-Terrorism and Anti-Money Laundering Policies. The Borrower shall comply
with all existing Anti-Terrorism Laws, Anti-Money Laundering Laws, directives
from the appropriate governmental agencies or authorities and any other
applicable Federal or state Laws, if and when the Borrower is required to comply
with such Laws. The Borrower also agrees to implement and maintain policies,
procedures and controls reasonably necessary to assure compliance with all
existing Anti-Terrorism Laws, Anti-Money Laundering Laws and any other
applicable Federal or state Laws, if and when the Borrower is required to comply
with such Laws. Notwithstanding Section 6.02(d) (Limitations on Dispositions of
Collateral), the Borrower shall refrain from making any Restricted Payment to
the Equity Owner at any time that the Borrower gains knowledge that the Equity
Owner has failed to implement and maintain policies, procedures and controls
reasonably necessary to assure compliance with all existing Anti-Terrorism Laws,
Anti-Money Laundering Laws and any other applicable Federal or state Laws, if
and when the Equity Owner is required to comply with such Laws. The Borrower
further agrees, upon the Administrative Agent’s reasonable request from time to
time during the term of this Agreement, to provide written certification that
its covenants under this Section 6.01(p) have not been breached. The Borrower
shall immediately upon its actual knowledge provide written notification to the
Administrative Agent if its representations and warranties under Section 5.19
(Compliance with Anti-Terrorism Laws and Regulations) and Section 5.20
(Compliance with Anti-Money Laundering Laws and Regulations), and its covenants
under this Section 6.01(p) are no longer correct and have been breached or if
the Borrower has a reasonable basis to believe a representation, warranty or
covenant may no longer be true or may have been breached and provide the
Administrative Agent with copies of all notices, reports and other documents and
communications relating to such an event together with such notifications.

The Borrower consents on behalf of itself to the disclosure, by the
Administrative Agent and any Lender or any of its affiliates or agents, to U.S.
regulators of such information about the Borrower and the Equity Owner that the
Administrative Agent or such Lender reasonably deems necessary or appropriate to
comply with applicable Anti-Terrorism Laws and Anti-Money Laundering Laws and
the Borrower shall be notified in advance, if practicable (but in any case
promptly thereafter), of any non-routine disclosure.

(q) Notification; Quarantine Steps. The Borrower shall immediately notify the
Administrative Agent if an Authorized Representative of the Borrower or a
Responsible Officer obtains actual knowledge that the Equity Owner or any
director, principal, officer or employee of the Equity Owner:

(i) has been listed on any of the Lists;

(ii) has become a Designated Person;

 

41



--------------------------------------------------------------------------------

(iii) is under investigation by any governmental authority or agency for, has
been charged with or convicted of money laundering, drug trafficking,
terrorist-related activities, any other money laundering or terrorist crimes or
violating any Anti-Terrorism Laws or Anti-Money Laundering Laws;

(iv) has been assessed civil penalties under any Anti-Terrorism Laws or
Anti-Money Laundering Laws; or

(v) has had funds seized or forfeited in an action under any Anti-Terrorism Laws
or Anti-Money Laundering Laws. In addition, if, during the term of this
Agreement, any Lender is required under the Anti-Terrorism Laws or the
Anti-Money Laundering Laws to (A) know the identity of the Equity Owner, or
(B) to determine if the Equity Owner is included in subparagraphs (i) through
(iv) above, then, upon written request by the Administrative Agent to the
Borrower, the Borrower shall provide such information to the Administrative
Agent. The Borrower on behalf of itself consents to the disclosure, by the
Administrative Agent or such Lender or any of their respective affiliates or
agents, to U.S. regulators of such information about the Borrower and the Equity
Owner that the Administrative Agent or such Lender reasonably deem necessary or
appropriate to comply with applicable Anti-Terrorism Laws and Anti-Money
Laundering Laws.

(r) Borrower’s Business. The Borrower shall not engage in any business or
activity other than such activities as permitted pursuant to its Organic
Documents and shall at all times comply with the provisions in the LLC Agreement
set forth in Section 9(j) thereof.

(s) Conditions Applicable to All Sale and Purchase Transactions. Any transaction
effected under this Agreement or in connection with the acquisition of
additional Fund Investments shall be conducted on an arm’s-length basis, shall
comply with the applicable requirements of the Collateral Transaction Procedures
and, if effected with a Person Affiliated with the Manager, shall be effected in
accordance with the requirements of Section 6.02(p) (Limitations on Transactions
with Affiliates and Other Funds.).

(t) Required Reserves on Certain Fund Investments. If the Borrower purchases or
holds any Fund Investment (including a Revolving Loan or Delayed Drawdown Loan)
that obligates the Borrower, whether currently or upon the happening of any
contingency at a future date, to advance any additional funds to an Obligor
(which, for the avoidance of doubt, shall not include Fully Pre-funded Revolving
Loans), then the Borrower shall, unless otherwise consented to in

 

42



--------------------------------------------------------------------------------

writing by the Administrative Agent (which may be in the form of an email),
maintain at all times during which it has any such obligation, Cash or Cash
Equivalents on deposit in the Revolving Loan Collateral Sub-account (as defined
in the Custodial Agreement) in an aggregate amount equal to the unfunded portion
of such obligation.

Section 6.02 Negative Covenants. The Borrower agrees with the Administrative
Agent and the Lenders that, until the Commitment has been terminated and all
principal and interest on the Loans and all other Obligations then due and
payable have been paid and performed in full, the Borrower shall perform the
Obligations set forth in this Section 6.02.

(a) No Other Business; Subsidiaries. The Borrower shall not engage in any
business or activity other than (i) incurring Loans or other obligations
permitted pursuant to this Agreement, purchasing and selling Fund Investments in
accordance with the restrictions herein and in its Organic Documents, and
(ii) engaging in any other activities which are necessary, suitable or
appropriate to accomplish the foregoing or are incidental thereto or connected
therewith or ancillary thereto or otherwise contemplated hereby. Notwithstanding
anything to the contrary contained in this Section 6.02(a) or elsewhere in this
Agreement, the Borrower shall have no Subsidiaries.

(b) Limitations on Debt. The Borrower shall not create, incur, assume or suffer
to exist or otherwise directly or indirectly become or be liable (collectively,
“Incur” and, with correlative meanings, “Incurred” and “Incurrence”) in respect
of any Debt, other than (i) indebtedness in respect of the Loans, and (ii) Debt
that is approved in writing by the Administrative Agent and the Required
Lenders.

(c) Liens. The Borrower shall not Incur any Lien upon any property or assets
included in the Collateral, whether now owned or hereafter acquired, except the
following (collectively, the “Permitted Liens”):

(i) Liens in favor, or for the benefit, of the Administrative Agent and the
Lenders granted pursuant to this Agreement or any Collateral Document, including
the Lien in favor of the Administrative Agent, for the benefit of itself and the
Lenders, created by the Security Agreement;

(ii) any other Lien granted in favor of (A) the Administrative Agent for its
benefit and the benefit of the Lenders or (B) the Custodian pursuant to the
Custodial Agreement;

(iii) Liens for Taxes, assessments or other governmental charges (a) not yet
delinquent or (b) the amount or validity of which is being contested in good
faith by appropriate proceedings; provided that the amount of such Liens which
are being contested in good faith by appropriate proceedings shall not exceed
$1,000,000 in the aggregate; and

 

43



--------------------------------------------------------------------------------

(iv) in the case of assets or property of an Obligor of a Collateral Obligation
(or assets or property received in a foreclosure or other proceeding or workout
with respect to a Collateral Obligation), to the extent that such assets or
property are included in the Collateral, Liens on such assets or property
permitted by the applicable underlying instrument.

(d) Limitations on Dispositions of Collateral. The Borrower shall not remove or
cause to be removed from the Custodial Account (other than from the
Administrative Expense Sub-account as set forth in Section 4.01(g) (Custodial
Account and Fund Investments) or in connection with a withdrawal by the
Custodian of its fees, expenses and other amounts pursuant to the Custodial
Agreement) or otherwise dispose of or cause to be disposed any Collateral,
including any Fund Investment, except that, prior to, and if such removal or
disposition will not result in, the occurrence of a Default (including failure
to satisfy the Overcollateralization Test) or an Event of Default, the Borrower
may (i) purchase or sell Fund Investments in accordance with Section 6.02(q)
(Purchases and Sales of Fund Investments), (ii) remove Cash from the Custodial
Account to make payments due to the Administrative Agent or the Lenders or their
respective Affiliates under this Agreement or any other Credit Document,
(iii) subject to establishment of the cash reserve as set forth in
Section 6.02(k) (Payment of Management Fees), remove Cash from the Custodial
Account to pay Administrative Expenses and other fees and expenses of the
Borrower other than Management Fees, (iv) subject to establishment of the cash
reserve, payment of Administrative Expenses and satisfaction of the
Overcollateralization Test, each as set forth in Section 6.02(k) (Payment of
Management Fees), and payment of all amounts due and payable by the Borrower
(excluding the Management Fees), pay the Management Fees and (v) subject to
establishment of the cash reserve, payment of Administrative Expenses and
satisfaction of the Overcollateralization Test (provided that following the
occurrence of a Super-Collateralization Event, the Overcollateralization Test
for purposes of this clause (v) shall be calculated with a
Super-Collateralization Percentage equal to 125% (whether or not such
Super-Collateralization Percentage is otherwise required pursuant to the
definition of Margin Requirement at such time)), each as set forth in
Section 6.02(k) (Payment of Management Fees), and payment of all amounts due and
payable by the Borrower (including the Management Fees), make equity
distributions to the Equity Owner. During the existence of, or if such removal
or disposition will result in, a Default or an Event of Default, the Borrower
shall not remove from the Custodial Account or otherwise dispose of any
Collateral, including any Fund Investment, without the prior written consent of
the Administrative Agent.

 

44



--------------------------------------------------------------------------------

(e) Change of Name, etc. The Borrower shall not change (i) the location of its
principal place of business, chief executive office, chief place of business or
its records concerning its business and financial affairs, (ii) its name or the
name under or by which it conducts its business or (iii) its jurisdiction of
organization other than in accordance with the Security Agreement.

(f) Merger, Consolidation; Successor Entity Substituted. The Borrower shall not
consolidate or merge with or into any other Person or sell, lease or otherwise
transfer its respective properties and assets substantially as an entirety to
any Person.

(g) Modification of Certain Instruments, Organic Documents, Agreements, etc. The
Borrower shall not consent to any (i) amendment or other modification of any of
the terms or provisions of the Collateral Documents, or (ii) material amendment,
supplement or other modification of any of the terms or provisions of (a) its
Organic Documents if such change would adversely affect the Administrative Agent
or the Lenders or (b) the Management Agreement (except in connection with a
change of Manager following the occurrence of an Event of Default), in each
case, without the prior written consent of the Administrative Agent and the
Required Lenders. If the Borrower elects to terminate the Manager or the
Management Agreement, appoint a replacement Manager or consent to an assignment
of the Management Agreement, it shall provide immediate notice thereof to the
Administrative Agent and the Required Lenders. If the Borrower receives a
resignation notice from the Manager or a notice of a proposed assignment, it
shall provide immediate notice thereof to the Administrative Agent and the
Required Lenders.

(h) Agreements Restricting Liens. Other than the Collateral Documents, the
Borrower shall not enter into any agreement which prohibits the creation or
assumption of any Lien upon its properties, revenues or assets, whether now
owned or hereafter acquired.

(i) Inconsistent Agreements. The Borrower shall not enter into any agreement
containing any provision which would be violated or breached by the performance
by the Borrower of its obligations under this Agreement or under any other
Credit Document.

(j) Pension and Welfare Plans. The Borrower shall not incur any liability or
obligation with respect to any Pension Plan or any Welfare Plan other than by
operation of Law. The Borrower shall not maintain or contribute to (or become
obligated to contribute to) any Pension Plan or Welfare Plan other than by
operation of Law.

(k) Payment of Management Fees. The Borrower shall not be obligated to pay, nor
permit the Manager to be paid, any Management Fees until (i) all interest,
principal and other amounts then due under this Agreement to the Lenders have
been paid, (ii) a cash reserve covering all accrued but unpaid

 

45



--------------------------------------------------------------------------------

interest through the next following Determination Date has been set aside and
(iii) all the Administrative Expenses for the relevant Interest Period have been
paid. The Manager shall expressly agree to subordinate its right to payment of
the Management Fee, following the occurrence of a Default or an Event of
Default, to the payment in full of all Administrative Expenses and all payments
due to the Administrative Agent and the Lenders under this Agreement.
Furthermore, the Borrower may not pay any Management Fees or make any equity
distributions to the Equity Owner to the extent that immediately following such
payment or distribution, as applicable, the Overcollateralization Test (as
determined for purposes of this paragraph (k)) would not be satisfied.

(l) Commodities; Real Estate. The Borrower shall not purchase or otherwise
acquire or receive as a distribution any commodities or any fee interest in real
property.

(m) Margin Stock. The Borrower shall not use any of the proceeds of the
Borrowings (i) to extend “purpose credit” within the meaning given to such term
in Regulation U of the FRS Board or (ii) to purchase, otherwise acquire or carry
any Margin Stock in any manner that would result in a violation of Regulations
T, U or X of the FRS Board.

(n) Limitations on Swap Transactions and Structured Finance Obligations. The
Borrower shall not (i) enter into or otherwise effect or permit to remain
outstanding any Swap Transaction or (ii) acquire any Structured Finance
Obligations.

(o) Investment Company Act. The Borrower shall not register as, or conduct its
business or take any action which shall cause it or the Collateral to be
required to be registered as, an investment company under the Investment Company
Act; provided that the parties acknowledge that the Fund Investments and the
Borrowings by the Borrower shall be subject to any restrictions imposed on the
Equity Owner as a business development company under the Investment Company Act.

(p) Limitations on Transactions with Affiliates and Other Funds. The Borrower
shall not, directly or indirectly, without the prior written consent of the
Administrative Agent and the Required Lenders: (i) make an investment in any of
its Affiliates, the Manager, the Equity Owner, any Related Fund or any account
managed by the Manager, (ii) sell, lease or otherwise transfer any assets to any
of its Affiliates, the Manager, the Equity Owner, any Related Fund or any
account managed by the Manager, (iii) purchase or acquire assets from any of its
Affiliates, the Manager, the Equity Owner, any Related Fund or any account
managed by the Manager or (iv) enter into any other transaction directly or
indirectly with or for the benefit of any of its Affiliates, the Manager, the
Equity Owner, any Related Fund or any account managed by the Manager (including
Guarantees and assumptions of obligations of any of its Affiliates, the Manager,
the Equity Owner, any Related Fund or any account managed by the Manager);

 

46



--------------------------------------------------------------------------------

provided that the Borrower may, without the consent of the Required Lenders,
conduct with Affiliates, the Manager, the Equity Owner or any Related Fund any
of the transactions referred to in clauses (i), (ii), (iii) and (iv) above, so
long as such transactions are conducted on terms no less favorable, taken as a
whole, to the Borrower than would be obtained in an arm’s length transaction
with a non-Affiliate.

(q) Purchases and Sales of Fund Investments. The Borrower shall not (i) purchase
any investment other than Fund Investments or (ii) purchase or sell any Fund
Investment other than in compliance with Applicable Law and the Collateral
Transaction Procedures and only if (A) immediately following such transaction,
no Default or Event of Default would occur or be continuing and (B) the
Overcollateralization Test is satisfied; provided that this paragraph (q) shall
not prohibit the Borrower from acquiring and holding an Excluded Investment that
the Borrower receives in connection with the workout or restructuring of any
Fund Investment; provided further that in no event may the Borrower acquire or
hold in connection with such a workout or restructuring, without the prior
written consent of the Administrative Agent and the Required Lenders, any Margin
Stock, unless the Borrower delivers a completed and executed Federal Reserve
Form U-1 to the Lenders simultaneously therewith.

(r) Distributions. The Borrower shall not make any payments or distributions
other than in accordance with paragraph (d) (Limitations on Dispositions of
Collateral) above.

(s) No Commingling of Borrower’s Assets with Affiliates. The Borrower shall not
maintain funds or hold assets comprising Collateral in any account other than
the Custodial Account, and the Custodial Account shall not contain any funds or
assets owned by any Affiliate of the Borrower or any other third party so as to
commingle the funds or assets of the Borrower with those of any such Affiliate
or third party.

(t) Not a Corporation for Tax Purposes. The Borrower shall take no action that
would cause it to be treated as a corporation within the meaning of Treasury
Regulations Section 301.7701-2(b).

(u) Notwithstanding the foregoing, the Principal Balance of all Fund Investments
(other than Warranty Collateral Obligations) sold pursuant hereto to the Equity
Owner or an Affiliate thereof or released to the Equity Owner pursuant to a
dividend by the Borrower shall not in aggregate exceed 20% of the Net Purchased
Loan Balance measured as of the date of such sale or dividend; provided, that
the Principal Balance of all Defaulted Fund Investments (other than Warranty
Collateral Obligations) sold pursuant to Section 6.02(d)(i) to the Equity Owner
or an Affiliate thereof or released to the Equity Owner pursuant to a dividend
by the Borrower shall not in any twelve-month period exceed 10% of the Net
Purchased Loan Balance measured as of the date of such sale or dividend.

 

47



--------------------------------------------------------------------------------

ARTICLE 7

EVENTS OF DEFAULT

Section 7.01 Events of Default. The term “Event of Default” shall mean any of
the events set forth in this Section 7.01.

(a) Non-Payment of Obligations. The Borrower fails to make a payment of
(i) principal when due (whether at stated maturity or by acceleration, mandatory
prepayment or otherwise), (ii) interest, Setup Fee or Commitment Fee within
three (3) Business Days of when due or (iii) any other Obligation when due and
such failure is not cured within one (1) Business Day of the Administrative
Agent notifying the Borrower of such default.

(b) Overcollateralization Default Event. An Overcollateralization Default Event
occurs and such event is not cured (i) if notice of such event is received (or
deemed to be received) by the Borrower from the Administrative Agent on or
before 11:00 a.m. (New York time) on any day that the Fedwire Funds Service (the
“Fedwire”) is open, then by the close of the Fedwire on such day or (ii) if
notice of such event is received (or deemed to be received) by the Borrower from
the Administrative Agent after 11:00 a.m. (New York time) on any day that the
Fedwire is open, then by 12:00 p.m. (New York time) on the next succeeding day
that the Fedwire is open.

(c) Certain Covenant Defaults. The Borrower shall fail to comply with its
obligations under (i) Section 6.01(a) (Overcollateralization Test Calculation;
Collateral Reports) and such failure is not cured within one (1) Business Day,
(ii) Section 6.01(b)(v)(A) (Information, etc.) and such failure is not cured
within three (3) Business Days following receipt (or deemed receipt) by the
Borrower of notice of such failure, (iii) Section 6.01(b)(v)(B) or
Section 6.01(b)(vi) (Information, etc.) and such failure is not cured within one
(1) Business Day following receipt (or deemed receipt) by the Borrower of notice
of such failure, (iv) Section 6.01(f) (Notice of Default, Litigation, etc.) or
Section 6.01(o) (Plan Collateral) and such failure is not cured within two
(2) Business Days or (v) Section 6.02 (Negative Covenants) (other than
Section 6.02(o)) or Section 6.01(t) (Required Reserves on Certain Fund
Investments) (which failures shall, for the avoidance of doubt, not contain any
cure period).

(d) Breach of Representation or Warranty. Any representation or warranty of the
Borrower hereunder or of the Borrower in any other Credit Document or in any
certificate delivered pursuant hereto or thereto is or shall be incorrect in any
material respect when made or deemed made.

(e) Non Performance of Other Obligations. The Borrower shall default in the due
performance and observance of any covenant (including any covenant of payment),
obligation, warranty or other agreement contained herein or in any other Credit
Document executed by it, and, if such default does not otherwise constitute an
Event of Default under this Article 7, such default is not

 

48



--------------------------------------------------------------------------------

cured within thirty (30) days of the earlier of (i) notice thereof having been
given to the Borrower by the Administrative Agent and (ii) the first date on
which an Authorized Representative of the Borrower or a Responsible Officer knew
(or with reasonable inquiry should have known) of such default.

(f) Excluded Investments. The Borrower (i) purchases an Excluded Investment
enumerated in clauses (ix) and (xii) of the definition of Excluded Investments
and fails to dispose of such Excluded Investment within five (5) Business Days
(A) after obtaining knowledge thereof or (B) earlier, if using reasonable
inquiry, would have obtained such knowledge or (ii) purchases an Excluded
Investment enumerated in clauses (i), (xxi) or (xxii) of the definition of
Excluded Investments; provided that subject to the limitations set forth in
Section 6.02(q) (Purchases and Sales of Fund Investments), this paragraph (f)
shall not prohibit, and it shall not be an Event of Default as a result of, the
Borrower acquiring and holding any Excluded Investment that the Borrower
receives in connection with the workout or restructuring of any Fund Investment.

(g) Illegality. It is (or, it is presently known that, due to a change in Law,
it will become) unlawful for the Borrower to perform or comply with any one or
more of its obligations under the Credit Documents.

(h) Judgments. Any final judgments or orders (not subject to appeal or otherwise
non-appealable) by one or more courts of competent jurisdiction for the payment
of money in an aggregate amount in excess of $1,500,000 (after giving effect to
insurance, if any, available with respect thereto) shall be rendered against the
Borrower, and the same shall remain unsatisfied, unvacated, unbonded or unstayed
for a period of forty-five (45) days after the date on which the right to appeal
has expired.

(i) Bankruptcy, Insolvency, etc. The Borrower shall:

(i) become insolvent or generally fail to pay, or admit in writing its inability
to pay, Debts as they become due;

(ii) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Borrower or any property of
any thereof, or make a general assignment for the benefit of creditors;

(iii) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Borrower or for a substantial part of the property of any
thereof, and such trustee, receiver, sequestrator or other custodian shall not
be discharged within sixty (60) days;

 

49



--------------------------------------------------------------------------------

(iv) permit or suffer to exist the commencement of any bankruptcy,
reorganization, Debt arrangement or other case or proceeding under any
bankruptcy or insolvency Law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower and, if such case or proceeding is not
commenced by the Borrower, such case or proceeding shall be consented to or
acquiesced in by the Borrower or shall result in the entry of an order for
relief or shall remain for sixty (60) days undismissed; or

(v) take any action authorizing, or in furtherance of, any of the foregoing.

(j) Failure of Valid, Perfected, First-Priority Lien. Any Lien granted on any
Collateral shall, at any time after delivery of the respective Collateral
Documents, cease to be fully valid and perfected as a first-priority Lien except
for Permitted Liens.

(k) Investment Company Act. The Borrower or its assets shall at any time become
required to be registered as an “investment company” under the Investment
Company Act.

(l) Dissolution or Termination of the Borrower. The Borrower shall be dissolved
or terminated and not reconstituted substantially simultaneously therewith (and
in no event later than the same day) in accordance with the LLC Agreement.

(m) Manager and Equity Owner Events.

(i) The Manager sells, transfers or assigns its rights, duties or obligations
under the Management Agreement or is removed, replaced, terminated or resigns
pursuant to the Management Agreement (including as a result of the Borrower’s
termination of the Management Agreement) or FSIC II otherwise ceases to act as
investment manager to the Borrower for any reason;

(ii) An event specified in Section 7.01(i) (Bankruptcy, Insolvency, etc.) occurs
with respect to the Manager or the Equity Owner; or

(iii) The Manager or the Equity Owner shall fail to pay any principal of or
premium or interest on any agreements, contracts or financial instruments with
DBNY or its Affiliates or any other Lender or their respective Affiliates or any
other person having an aggregate principal amount of $1,000,000 or greater, when
the same becomes due and payable (whether by scheduled maturity, required

 

50



--------------------------------------------------------------------------------

prepayment, acceleration, demand or otherwise) or shall otherwise default in any
material respect in its obligations under any such agreements, contracts or
financial instruments, and such failure to pay or other material default shall
continue after the applicable grace period, if any, specified in the related
agreement, contract or financial instrument.

(n) Net Asset Value. The Net Asset Value of the Manager at any time after the
NAV Trigger Date declines below the Net Asset Value Floor.

(o) Anti-Terrorism and Anti-Money Laundering Events. The occurrence of any event
specified in Section 6.01(q) (Notification; Quarantine Steps) with respect to
the Equity Owner.

(p) Regulatory Events. A Regulatory Event has occurred.

(q) Defaults Under Agreements. The Borrower shall fail to pay any principal of
or premium or interest on any agreements, contracts or financial instruments
with DBNY or its Affiliates or any other Lender or their respective Affiliates
or any other person having an aggregate principal amount of $250,000 or greater,
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) or shall otherwise default in any
material respect in its obligations under any such agreements, contracts or
financial instruments, and such failure to pay or other material default shall
continue after the applicable grace period, if any, specified in the related
agreement, contract or financial instrument.

Section 7.02 Action if Bankruptcy. If any Event of Default described in
Section 7.01(i) (Bankruptcy, Insolvency, etc.) shall occur with respect to the
Borrower, then the principal amount of all outstanding Loans and all other
Obligations shall automatically be and become immediately due and payable, and
the Commitment shall be automatically terminated, without further notice, demand
or presentment, all of which are expressly waived by the Borrower.

Section 7.03 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 7.01(i) (Bankruptcy, Insolvency,
etc.)) shall occur and be continuing for any reason, whether voluntary or
involuntary, the Administrative Agent may, with the consent of the Required
Lenders, and shall, at the request of the Required Lenders, by notice or demand
to the Borrower, in addition to any other remedies available to the
Administrative Agent and the Lenders, including the remedies set forth in the
Security Agreement, take any of the following actions: (a) declare a Commitment
Termination Event, (b) declare the outstanding principal amount of all or any
portion of outstanding Loans and other Obligations to be due and payable and/or
terminate the Commitment, whereupon the full unpaid amount of such Loans and
Obligations shall be and become immediately due and payable, without further

 

51



--------------------------------------------------------------------------------

notice, demand, or presentment, all of which are expressly waived by the
Borrower, in either case by delivery of a Commitment Termination Notice
substantially in the form of Exhibit L or (c) elect to cease making additional
Loans to the Borrower hereunder (without otherwise terminating the Commitment),
by delivery of a Loan Cessation Notice substantially in the form of Exhibit M.

Section 7.04 Additional Rights Upon Event of Default. Upon the occurrence and
during the continuance of an Event of Default hereunder (for the avoidance of
doubt, upon commencement by the Administrative Agent on behalf of itself and the
Lenders of any of the remedies set forth in this Agreement or in any of the
other Credit Documents or upon notice by the Administrative Agent to the
Borrower or the Manager that it intends to promptly commence the exercise of any
such remedies, such Event of Default shall be deemed to be continuing, and may
not be cured or curable by any subsequent actions or events other than a waiver
from the Requisite Lenders in accordance with Section 9.13), the Administrative
Agent and the Lenders shall have, in addition to the rights set forth herein,
the rights and remedies afforded in the Collateral Documents (including, without
limitation, the right of the Administrative Agent and the Lenders to require the
termination of the Management Agreement and the replacement of the Manager),
under any agreement, by law, at equity or otherwise, including the rights and
remedies of a secured party under the UCC. The Borrower shall remain liable to
the Administrative Agent and the Lenders for any deficiency following any such
sale of Collateral.

Section 7.05 Notice of Default. If a Default or an Event of Default occurs, the
Borrower shall provide to the Administrative Agent and the Lenders written
notice (or telephonic notice promptly confirmed in writing) of such Default or
Event of Default promptly (and, in any event, within two (2) Business Days)
after the Borrower becomes aware of such Default or Event of Default.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.01 Appointment. Each of the Lenders hereby irrevocably appoint DBNY to
act on its behalf as the Administrative Agent as specified herein and in the
other Credit Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to take such action on their behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Credit Documents by or
through its officers, directors, agents, employees or affiliates. Except with
respect to Section 8.08, the provisions on this Article are solely for the
benefit of the Administrative Agent and the Lenders and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.

 

52



--------------------------------------------------------------------------------

Section 8.02 Nature of Duties. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents and nothing in this Agreement or any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, and the duties of the
Administrative Agent shall be mechanical and administrative in nature;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.13 (Amendment or Waiver) and Section 7.03
(Action if Other Event of Default)) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower or a Lender.

Section 8.03 Lack of Reliance on the Administrative Agent. Independently and
without reliance on the Administrative Agent, each Lender, to the extent it has
deemed appropriate, has made and shall continue to make (i) its own independent
investigations of the financial condition and affairs of the Borrower in
connection with the making and the continuance of any Loans and the taking or
not taking of any action in connection herewith and (ii) its own

 

53



--------------------------------------------------------------------------------

appraisal of the creditworthiness of the Borrower and, except as expressly
provided in this Agreement, the Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide the
Lenders with any credit or other information with respect thereto, whether
coming into its possession before the making of any Loans or at any time or
times thereafter. The Administrative Agent shall deliver to each Lender within
five (5) Business Days of receipt from or on behalf of the Borrower copies of
any written information furnished or delivered to it pursuant to
Section 6.01(a), Section 6.01(b), Section 6.01(f), Section 6.01(n),
Section 6.01(p) or Section 6.01(q), from or on behalf of the Borrower. The
Administrative Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Borrower or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
satisfaction of any of the conditions precedent set forth in Article 4
(CONDITIONS TO CREDIT EXTENSIONS) or the financial condition of the Borrower or
the existence or possible existence of any Default.

Section 8.04 Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
act or action (including failure to act) in connection with this Agreement or
any other Credit Document, the Administrative Agent shall be entitled to refrain
from such act or taking such action unless and until the Administrative Agent
shall have received instructions from the Required Lenders, and the
Administrative Agent shall not incur any liability to any Person by reason of so
refraining. Without limiting the foregoing, the Lenders shall not have any right
of action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders as is required pursuant to this Agreement.

Section 8.05 Reliance. The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

54



--------------------------------------------------------------------------------

Section 8.06 Indemnification. Without duplication of Section 3.06(d), to the
extent the Administrative Agent is not reimbursed and indemnified by the
Borrower, the Lenders shall reimburse and indemnify the Administrative Agent for
and against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties hereunder or under any other
Credit Document, in any way relating to or arising out of this Agreement or any
other Credit Document; provided that the Lenders shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s bad faith, fraud, willful misconduct or gross negligence.

Section 8.07 The Administrative Agent in its Individual Capacity. With respect
to its obligation to make Loans under this Agreement, the Administrative Agent
in its individual capacity shall have the rights and powers specified herein for
a “Lender” and may exercise the same rights and powers as though it were not the
Administrative Agent hereunder; and the terms “Lenders” and “Required Lenders,”
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent in its individual capacity and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of banking, trust or other
business with the Borrower or any Affiliate or Subsidiary thereof as if such
Person were not the Administrative Agent hereunder, and may accept fees and
other consideration from the Borrower for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.

Section 8.08 Resignation by the Administrative Agent. (a) The Administrative
Agent may resign from the performance of all its functions and duties hereunder
and/or under the other Credit Documents at any time by giving sixty (60) days’
prior written notice to the Borrower and the Lenders. Such resignation shall
take effect upon the appointment of a successor Administrative Agent pursuant to
Sections 8.08(b) and (c) (Resignation by the Administrative Agent) below or as
otherwise provided below.

(b) Upon any such notice of resignation, the Required Lenders shall appoint a
successor Administrative Agent hereunder or thereunder who shall be a commercial
bank or trust company and, unless an Event of Default is then in existence,
shall be reasonably acceptable to the Borrower.

(c) If a successor Administrative Agent shall not have been so appointed within
such sixty (60) day period, the Administrative Agent, with (unless an Event of
Default is then in existence) the consent of the Borrower (which consent shall
not be unreasonably withheld), shall then appoint a successor Administrative
Agent who shall serve as Administrative Agent hereunder or thereunder until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above.

 

55



--------------------------------------------------------------------------------

(d) If no successor Administrative Agent has been appointed pursuant to
Section 8.08(b) or (c) (Resignation by the Administrative Agent) above by the
seventy-fifth (75th) day after the date such notice of resignation was given by
the Administrative Agent, the Administrative Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
the Administrative Agent hereunder and/or under any other Credit Document until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided above.

ARTICLE 9

MISCELLANEOUS

Section 9.01 Payment of Expenses, etc. The Borrower agrees to: (a) pay all
actual and reasonable out-of-pocket costs and expenses (i) of the Administrative
Agent and its Affiliates in connection with the syndication of the Commitments
or Loans, negotiation, preparation, execution and delivery of the Credit
Documents and the documents and instruments referred to therein and any
amendment, waiver or consent relating thereto and (ii) of the Administrative
Agent and any Lender in connection with any Event of Default or with the
enforcement of the Credit Documents and the documents and instruments referred
to therein (including the reasonable fees and disbursements of (x) one
(1) counsel for the Administrative Agent (which counsel shall be selected by the
Administrative Agent) and (y) one (1) counsel for the Lenders), (b) without
duplication of Section 3.06(b), pay and hold any Lender and the Administrative
Agent harmless from and against any and all actual present and future stamp and
other similar taxes with respect to the foregoing matters and hold such Lender
and the Administrative Agent harmless from and against any and all liabilities
with respect to or resulting from any delay or omission (other than to the
extent attributable to such Lender) to pay such taxes and (c) indemnify the
Administrative Agent and each Lender and their respective officers, directors,
employees, representatives and agents (each such Person an “Indemnitee”) from
and hold each Indemnitee harmless against any and all losses, liabilities,
claims, damages or expenses incurred by any Indemnitee as a result of, or
arising out of, or in any way related to, or by reason of, (i) any breach of a
representation, warranty or covenant contained herein or in any Credit Document,
(ii) any investigation, litigation or other proceeding (whether or not any
Lender is a party thereto) related to the entering into or performance of any
Credit Document, the use of the proceeds of any Loans hereunder or the
consummation of any transactions contemplated in any Credit Document, including
the reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding, but excluding any such
losses, liabilities, claims, damages or expenses to the extent incurred directly
by reason of the gross negligence, fraud, bad faith or willful misconduct of any
Indemnitee or (iii) the actual or alleged presence of Hazardous Materials in the
air, surface water, groundwater, surface or subsurface of any real property
owned or at any time operated

 

56



--------------------------------------------------------------------------------

by the Borrower, the generation, storage, transportation or disposal of
Hazardous Materials at any location whether or not owned or operated by the
Borrower, the noncompliance of any real property owned or at any time operated
by the Borrower with Federal, state and local Laws (including applicable permits
hereunder) applicable to any such real property, or any Environmental Claim
asserted against the Borrower, or any such real property, including, in each
case, the reasonable disbursements of counsel and other consultants incurred in
connection with any such investigation, litigation or other proceeding but
excluding in all cases any losses, liabilities, claims, damages or expenses to
the extent incurred by reason of the gross negligence, fraud, bad faith or
willful misconduct of the Indemnitee; provided, however, that there will be no
duplication of the amounts indemnified pursuant to Article III. To the extent
that the undertaking to indemnify, pay or hold harmless the Indemnitee set forth
in the preceding sentence may be unenforceable because it is violative of any
Law or public policy, the Borrower shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under Applicable Law. This Section 9.01 (other than clause (b))
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

Section 9.02 Right of Setoff. In addition to any rights now or hereafter granted
under Applicable Law or otherwise, and not by way of limitation of any such
rights, if an Event of Default has occurred and is continuing, each Lender is
hereby authorized at any time and from time to time, without presentment,
demand, protest or other notice of any kind to the Borrower or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) and any other
Debt at any time held or owing by such Lender (including by branches and
agencies of the Lenders wherever located) to or for the credit or the account of
the Borrower against and on account of the Obligations and liabilities of the
Borrower to such Lender under this Agreement or under any of the other Credit
Documents and all other claims of any nature or description arising out of or
connected with this Agreement or any other Credit Document, irrespective of
whether or not such Lender shall have made any demand hereunder and although
such Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured. Each Lender agrees to notify the Borrower and the Administrative
Agent promptly after any such set-off and application; provided that the failure
to give such notice shall not effect the validity of such set-off and
application.

Section 9.03 Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including e-mail or
telecopier communication) and e-mailed, mailed, telecopied or delivered, if to
the Borrower, the Administrative Agent or any Lender, at its address specified
on Schedule 2 or, at such other address as shall be designated by any party in a
written notice to the other parties hereto. Any notice or communication provided
for hereunder shall be deemed to have been given or made (i) as of the date so
delivered, if delivered personally or by overnight courier; (ii) on the date a
transmission report confirming transmission is generated by the sender’s
telecopy

 

57



--------------------------------------------------------------------------------

machine, if telecopied; (iii) on the date sent, if e-mailed, so long as the
sender does not receive a bounce-back message within a reasonable time after
delivery; and (iv) five (5) calendar days after mailing if sent by registered or
certified mail (except that a notice of change of address shall not be deemed to
have been given until actually received by the addressee).

(b) In addition to the provisions of clause (a) above, the Administrative Agent
shall be deemed to have notified the Borrower of the occurrence of a default,
Default or Event of Default (or any similar or related event or condition), when
required to do so by the terms of this Agreement or any other Credit Document,
when the Administrative Agent:

(i) calls by telephone any one of the designated persons listed below at the
number set forth opposite such person’s name; provided that if after placing a
telephone call to each of the designated persons listed below, the
Administrative Agent is unable to reach any of such persons (through no fault of
the Administrative Agent, i.e., whether because the Administrative Agent’s calls
are unanswered, it receives a “busy” signal for the call and/or each of the
persons called is not available to answer the call at the time the
Administrative Agent calls), the Administrative Agent shall be deemed to have
provided the Borrower with telephone notice; and

(ii) in addition to such telephone notice, sends an email notice with a subject
line specifying “Default Notice from Deutsche Bank” to each of the email
addresses listed below (whether or not such emails are actually received by any
of such persons):

 

Name

  

Telephone

Number

  

Email Address

Gerald F. Stahlecker

   (215) 495-1169    jerry.stahlecker@franklinsquare.com

Michael C. Forman

   (215) 495-1160    michael.forman@franklinsquare.com

Stephen S. Sypherd

   (215) 495-1185    stephen.sypherd@franklinsquare.com

Ken Miller

   (215) 495-1164    ken.miller@franklinsquare.com

Angelina Perkovic

   (212) 503-2146    angelina.perkovic@gsocap.com

Sal Aloia

   (212) 503-6982    sal.aloia@gsocap.com

Andrew Jordan

   (212) 503-2118    andrew.jordan@gsocap.com

For the avoidance of doubt, the inclusion of employees of GSO in this (b) shall
not be construed as GSO becoming a party to this Agreement or assuming any
rights or obligations of the Borrower under this Agreement or any other Credit
Document.

 

58



--------------------------------------------------------------------------------

(c) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may, prior to receipt of written confirmation, act without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from the Borrower or the Manager
(including an Authorized Representative or Responsible Officer thereof). In each
such case, the Borrower hereby waives the right to dispute the Administrative
Agent’s record of the terms of such telephonic notice absent manifest error.

Section 9.04 Benefit of Agreement. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and the
respective successors and assigns of the parties hereto to the extent permitted
under this Section 9.04; provided that except as provided in Section 6.02(f)
(Merger, Consolidation; Successor Entity Substituted), the Borrower may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender.

Section 9.05 Participations and Assignments.

(a) Participations. (i) Any Lender may at any time grant participations in any
of its rights hereunder or under the Notes without the consent of the Borrower
or any other Person to one or more commercial banks, insurance companies, funds
or other financial institutions; provided that in the case of any such
participation, the participant shall not have any rights under this Agreement or
any of the other Credit Documents (the participant’s rights against such Lender
in respect of such participation to be those set forth in the agreement executed
by such Lender in favor of the participant relating thereto) and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation, except that (1) the participant shall be entitled to
the benefits of Section 3.04(a) (Interest Rules and Calculations) to the extent
that such Lender would be entitled to such benefits if the participation had not
been entered into or sold; and (2) such participant shall be entitled to the
benefits of Section 3.04(b) (Increased Costs, Illegality, etc.), Section 3.06
(Net Payment; Taxes) (subject to the requirements and limitations therein,
including the requirements under Section 3.06(f) (it being understood that the
documentation required under Section 3.06(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section,
provided, that such participant (A) agrees to be subject to the provisions of
Sections 3.04(d) (Change of Lending Office; Limitation on Indemnities) and 9.06
(Replacement of Lenders) as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 3.04(b) (Increased Costs, Illegality, etc.) or 3.06 (Net Payment;
Taxes), with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a change in any Applicable Law that occurs after
the participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use

 

59



--------------------------------------------------------------------------------

reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 9.06 (Replacement of Lenders) with respect to any participant. To the
extent permitted by law, each participant also shall be entitled to the benefits
of Section 9.02 (Right of Setoff) as though it were a Lender; provided that such
participant agrees to be subject to Section 3.07 (Sharing of Payments by
Lenders) as though it were a Lender. Notwithstanding anything herein to the
contrary, no Lender shall transfer, grant or assign any participation under
which the participant shall have rights to approve any amendment to or waiver of
this Agreement or any other Credit Documents except to the extent such amendment
or waiver would (i) extend the final scheduled maturity of any Loan or any Note
in which such participant is participating or waive any mandatory prepayment
thereof, or reduce the rate or extend the time of payment of interest or fees
thereon (except in connection with a waiver of the applicability of any
post-default increase in interest rates), or reduce the principal amount
thereof, or increase such participant’s participating interest in any Commitment
over the amount thereof then in effect (it being understood that a waiver of any
Default, Event of Default or mandatory prepayment shall not constitute a change
in the terms of the Commitment), (ii) release all or substantially all of the
Collateral (in each case except as expressly provided in the Credit Documents)
or (iii) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement (except as provided in
Section 6.02(f) (Merger, Consolidation, Successor Entity Substituted); and
provided, further, that each participation shall be subject to the related
participant providing a representation and warranty to such Lender from which it
is acquiring its participation that it is a Qualified Purchaser. The
Administrative Agent on behalf of the applicable Lender shall promptly notify
the Borrower of any participation granted pursuant to this paragraph (a) and the
identity of the participant(s).

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the obligations under the
Transaction Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any participant or any
information relating to a participant’s interest in any obligations under any
Transaction Document) except to the extent that such disclosure is necessary to
establish that such obligation is in registered form under Section 5f.103-1(c)
of the United States Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

60



--------------------------------------------------------------------------------

(b) Assignments. Any Lender may, with the consent of the Borrower (which consent
shall not be unreasonably withheld or delayed) and the Administrative Agent,
assign all or a portion of its rights and obligations under this Agreement
(including, such Lender’s Commitment (or any portion or element thereof), the
Loans, the Notes and other Obligations) to one or more commercial banks,
insurance companies, funds or other financial institutions with the Required
Ratings; provided that the consent of the Borrower and the Administrative Agent
for any assignment shall not be required if (i) a Default or an Event of Default
is continuing, (ii) such assignment is (A) to an Affiliate of such Lender or
(B) to another Person who at the time of such assignment already is a party to
this Agreement as a Lender or (iii) such assignment is made to an Approved
Selling Institution (it being agreed that the Borrower shall have review and
approval rights over the documents relating to such assignment). Notwithstanding
anything to the contrary herein, the Lenders and the Administrative Agent shall
not be permitted to make an assignment to a Competitor unless (i) any Event of
Default other than an Event of Default described in Section 7.01(i) (Bankruptcy,
Insolvency, etc.) has occurred and is continuing and the Administrative Agent
and/or the Lenders have declared the outstanding principal amount of all or any
portion of the outstanding Loans and other Obligations to be due and payable in
accordance with Section 7.03(b), (ii) an Event of Default described in
Section 7.01(i) (Bankruptcy, Insolvency, etc.) has occurred or (iii) the
Borrower has consented to such assignment. No assignment pursuant to the
immediately preceding sentences to an institution other than another Lender
shall be in an aggregate amount less than (unless the entire Commitment and
outstanding Loans of the assigning Lender is so assigned) $5,000,000. If any
Lender so sells or assigns all or a part of its rights hereunder or under the
Notes, any reference in this Agreement or the Notes to such Lender shall
thereafter refer to said Lender and to its respective assignee to the extent of
their respective interests and such assignee shall have, to the extent of such
assignment (unless otherwise provided therein), the same rights and benefits as
it would if it were such assigning Lender. Each assignment pursuant to this
paragraph (b) shall be effected by the assigning Lender and the assignee Lender
executing an Assignment Agreement (an “Assignment Agreement”), which Assignment
Agreement shall be substantially in the form of Exhibit C (appropriately
completed). At the time of any assignment pursuant to this paragraph (b), this
Agreement shall be deemed to be amended to reflect the Commitment of the
respective assignee (which shall result in a direct reduction to the Commitment
of the assigning Lender) and the Borrower shall, if requested in writing by the
assignee or assigning Lender, issue new Notes to the respective assignee and to
the assigning Lender (if it shall maintain any Commitment following such
assignment) in conformity with the requirements of Section 3.02 (Note). To the
extent of any assignment pursuant to this paragraph (b), the assigning Lender
shall be relieved of its obligations hereunder with respect to its assigned
Commitment. In connection with any such assignment, the applicable Lender, the
Administrative Agent and the Borrower agree to execute such documents (including
amendments to this Agreement and the other Credit Documents) as shall be
reasonably necessary to effect the foregoing. Nothing in this Agreement shall
prevent or prohibit any Lender from pledging the Notes or Loans to a Federal
Reserve Bank in support of borrowings made by such Lender from such Federal
Reserve Bank.

 

61



--------------------------------------------------------------------------------

Section 9.06 Replacement of Lenders. If any Lender, other than an Original
Lender, seeks payment of additional amounts from the Borrower under
Section 3.04(b) (Increased Costs, Illegality, etc.) or if the Borrower is
required to pay any additional amount to any Lender other than an Original
Lender or any Governmental Authority for the account of any Lender other than an
Original Lender pursuant to Section 3.06 (Net Payments; Taxes), or if any Lender
other than an Original Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and with the written
consent of the Administrative Agent, require such Lender to assign and delegate
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.05 (Participations and Assignments)),
all of its interests, rights and obligations under this Agreement and the
related Credit Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment)
provided that:

(a) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including Section 3.04(c) (Compensation)) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower;

(b) in the case of any such assignment resulting from a claim for compensation
under Section 3.04(b) (Increased Costs, Illegality, etc.) or payments required
to be made pursuant to Section 3.06 (Net Payments; Taxes), such assignment will
result in a reduction in such compensation or payments thereafter; and

(c) such assignment does not conflict with Applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 9.07 No Waiver; Remedies Cumulative. No failure or delay on the part of
any Lender in exercising any right, power or privilege hereunder or under any
other Credit Document and no course of dealing between the Borrower and any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights and remedies
herein expressly provided are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on the Borrower in any case shall entitle the Borrower or
any other Person to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent
or the Lenders to any other or further action in any circumstances without
notice or demand.

 

62



--------------------------------------------------------------------------------

Section 9.08 Calculations; Computations.

(a) The financial statements to be furnished to the Administrative Agent to in
turn furnish said statements to the Lenders pursuant hereto shall be made and
prepared in accordance with GAAP consistently applied throughout the periods
involved.

(b) All computations of interest hereunder shall be made on the actual number of
days elapsed over a year of 360 days.

Section 9.09 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HERETO IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH OF THE PARTIES HERETO HEREBY FURTHER IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH COURT LACKS JURISDICTION OVER IT, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS, THAT ANY
SUCH COURT LACKS JURISDICTION OVER IT. EACH OF THE PARTIES HERETO FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, OR BY HAND DELIVERY, AT ITS
ADDRESS FOR NOTICES PURSUANT TO Section 9.03 (NOTICES). EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE
OF PROCESS WAS IN

 

63



--------------------------------------------------------------------------------

ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR THE LENDERS TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
THE BORROWER IN ANY OTHER JURISDICTION.

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN Section 9.09(a) (GOVERNING
LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

Section 9.10 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

Section 9.11 Effectiveness. This Agreement shall become effective on the date
hereof when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.

Section 9.12 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

Section 9.13 Amendment or Waiver. This Agreement and any other Credit Document
and any terms hereof or thereof may be changed, waived, discharged or terminated
if such change, waiver, discharge or termination is in writing signed by the
Borrower, the Administrative Agent and the Required Lenders (or other applicable
party thereto as the case may be), and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such change, waiver, discharge or termination shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(l))
or take any of the actions specified in Section 2.04 without the written consent
of each Lender with a Commitment or outstanding Loan, in each case, greater than
zero;

 

64



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated in accordance with this Agreement) without the written consent of the
Required Lenders and such Lender;

(c) postpone any date fixed by this Agreement or any other Credit Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Credit Document without the written
consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or any fees or other amounts payable hereunder or under any other Credit
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the amount of additional interest to be added for any overdue
payment pursuant to Section 3.04(a)(ii) above what it would have been on amounts
not so overdue pursuant to Section 3.04(a)(i) or to waive any obligation of any
Borrower to pay interest at such default rate to the extent it exceeds the
interest payable at the non-default rate;

(e) change Section 3.03 in a manner that would alter the order of application of
principal payments required thereby without the written consent of each Lender
directly affected thereby;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to change, waive, discharge or terminate or otherwise modify any rights
hereunder or make and determination or grant any consent hereunder, without the
written consent of each Lender with a Commitment or outstanding Loan, in each
case, greater than zero; and

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions (other than in connection with substitutions
contemplated by the Agreement or any other Credit Document) without the written
consent of each Lender with a Commitment or outstanding Loan, in each case,
greater than zero;

provided further, that no amendment, waiver, consent, discharge or termination
or other modification hereunder shall, unless agreed to in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Credit

 

65



--------------------------------------------------------------------------------

Document. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any change, waiver, discharge or
termination hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender (and such
disqualification shall not apply to any Lender acting in a capacity other than
as Lender);

provided further, that, in the event of any amendment to increase the Aggregate
Commitment the Administrative Agent shall first give DBNY the opportunity to
determine whether to increase its Commitment and if so, the amount of such
increase (up to the full amount of the increase in the Aggregate Commitment).

Section 9.14 Survival. All indemnities set forth herein including in
Section 3.04(c) (Compensation), Section 3.06 (Net Payments; Taxes), Section 8.06
(Indemnification Payments) and Section 9.01 (Payment of Expenses, etc.) shall
survive the execution, delivery and termination of this Agreement and the making
and repayment of the Loans.

Section 9.15 Domicile of Loans. Subject to the limitations of Section 9.04
(Benefit of Agreement), any Lender may transfer and carry its Loans at, to or
for the account of any branch office, Subsidiary or Affiliate of such Lender;
provided that the Borrower shall not be responsible for costs arising under
Section 3.04(a) (Interest Rules and Calculations) resulting from any such
transfer (other than a transfer pursuant to Section 3.04(d) (Change of Lending
Office; Limitation on Indemnities)) to the extent not otherwise applicable to
such Lender prior to such transfer.

Section 9.16 Confidentiality.

(a) Subject to Section 9.04 (Benefit of Agreement) and paragraph (b) below, the
Lenders and the Administrative Agent shall hold all non-public information
obtained pursuant to the requirements of, or otherwise in connection with, this
Agreement, in accordance with their customary policies and procedures for
handling confidential information of this nature and in any event may make
disclosures (i) to employees, officers, directors and agents of Deutsche Bank
who need to review and monitor its relationship with the Borrower, the Manager
or the Equity Owner and (ii) reasonably required by any bona fide actual or
potential transferee or participant in connection with the contemplated transfer
of any Loans or participation therein or an Affiliate of any Lender or the
Administrative Agent (including its or their attorneys, legal advisors,
accountants and consultants) (so long as such transferee, participant or
Affiliate, agrees to be bound by the provisions of this Section 9.16) or as
required or requested by any governmental agency, central bank, regulatory
authority with jurisdiction over any Lender, pursuant to legal process or as
otherwise required by Law; provided that unless specifically prohibited by
Applicable Law, such Lender shall, if practicable, notify the Borrower and the
Administrative Agent promptly upon receipt thereof of any request by any
governmental agency, central bank,

 

66



--------------------------------------------------------------------------------

regulatory authority with jurisdiction over such Lender, or representative
thereof (other than any such request in connection with an examination of the
financial condition of such Lender by such governmental agency, central bank or
regulatory authority with jurisdiction over such Lender or other routine
examination or audit of such Lender’s books and records by such governmental
agency, central bank or regulatory authority with jurisdiction over such Lender)
for disclosure of any such non-public information prior to disclosure of such
information; and provided, further, that in no event shall any Lender or any of
its Affiliates be obligated or required to return any materials furnished by the
Borrower. A Person that ceases to be a Lender shall continue to abide by the
provisions of this Section 9.16 for the duration of this Agreement.

(b) It is expressly understood by the Administrative Agent and the Lenders that
the information provided hereunder identifying the Fund Investments, the Market
Value Prices and Market Values is intended solely for use in connection with
this Agreement. Each Lender agrees that it shall not use any such information
for trading purposes or furnish such information to trading personnel (other
than members of Deutsche Bank’s senior management for the purpose of reviewing
and monitoring the Commitment) or any other Person unless such information is
necessary for such Person to perform a function that is not inconsistent with
the purpose of this Agreement, and in each case for any purpose which is
inconsistent with the foregoing restrictions or this Agreement.

Section 9.17 Register. The Borrower hereby designates the Administrative Agent
to serve as the Borrower’s agent, solely for purposes of this Section 9.17
(Register), to maintain a register (the “Register”) on which it shall record the
names and addresses of each Lender, and the Commitments of, and principal
amounts (and stated interest) owing to each Lender. The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

Section 9.18 Lender Affiliate Securities. The Administrative Agent may from time
to time give notice to the Borrower listing by name each person who is an
affiliate of a Lender for purposes of Section 23A.

Section 9.19 Marshalling; Recapture. The Administrative Agent and the Lenders
shall not be under any obligation to marshal any assets in favor of the Borrower
or any other party or against or in payment of any or all of the Obligations. To
the extent the Administrative Agent on behalf of any Lender or any Lender
receives any payment by or on behalf of the Borrower, which payment or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to the Borrower or its estate, trustee,
receiver, custodian or any other party under any bankruptcy Law, state or

 

67



--------------------------------------------------------------------------------

Federal Law, common law or equitable cause, then to the extent of such payment
or repayment, the obligation or part thereof which has been paid, reduced or
satisfied by the amount so repaid shall be reinstated by the amount so repaid
and shall be included within the liabilities of the Borrower to the Lenders as
of the date such initial payment, reduction or satisfaction occurred.

Section 9.20 No Petition. Each of the parties hereto (other than the Borrower)
covenants and agrees that, prior to the date that is one year and one day after
the payment in full of all Obligations, no party hereto shall institute against
the Borrower any involuntary bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings or other similar proceedings. This provision shall
survive the termination of this Agreement.

Section 9.21 Acknowledgment. The parties hereto hereby acknowledge that none of
the parties hereto has any fiduciary relationship with or fiduciary duty to any
the other party pursuant to the terms of this Agreement, and the relationship
between the Lenders and the Administrative Agent on the one hand, and the
Borrower, on the other hand, in connection herewith is solely that of debtor and
creditor.

Section 9.22 Severability. If any provision of any Credit Document is invalid or
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(i) the other provisions of the Credit Documents shall remain in full force and
effect in such jurisdiction and shall be liberally construed in favor of the
Lenders in order to carry out the intentions of the parties thereto as nearly as
may be possible and (ii) the invalidity or unenforceability of such provision in
such jurisdiction shall not affect the validity or enforceability thereof in any
other jurisdiction.

[Signatures begin on the next page.]

 

68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or signatories thereunto duly authorized as of the
day and year first above written.

 

DUNNING CREEK LLC, as Borrower

By:

  /s/ Gerald F. Stahlecker   Name: Gerald F. Stahlecker   Title:   Executive
Vice President

[signature page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK

BRANCH, as Administrative Agent

By:

  /s/ Ian R. Jackson   Name: Ian R. Jackson   Title:   Director

By:

  /s/ Satish Ramakrishna   Name: Satish Ramakrishna  

Title:   Managing Director

[signature page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK

BRANCH, as Lender

By:

  /s/ Ian R. Jackson   Name: Ian R. Jackson   Title:   Director

By:

  /s/ Satish Ramakrishna   Name: Satish Ramakrishna  

Title:   Managing Director

The Commitment of Deutsche Bank AG, New York Branch, as Lender is as follows:

 

Amount of Commitment    Percentage   $150,000,000      100 % 

[signature page to Credit Agreement]